 

CREDIT AND SECURITY AGREEMENT 

 

between

 

PRESCRIPTION CORPORATION OF AMERICA

PCA BENEFITS, INC.

 

Together, as Borrower

 

and

 

SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P.

 

as Lender

 

Dated as of

April 11, 2013

 

 

 

 

CREDIT AND SECURITY AGREEMENT

 

Table of Contents

 



      Page         I. DEFINITIONS 1           1.1 General Terms 1   1.2 Specific
Terms 1         II. ADVANCES, PAYMENT AND INTEREST 13           2.1 Advances 13
  2.2 Evidence of Obligations; Maturity 15   2.3 Interest 15   2.4 Revolving
Facility Disbursements; Requirement to Deliver Borrowing Certificate 16   2.5
Revolving Facility Collections; Repayment; Borrowing Availability  and Lockbox
17   2.6 Promise to Pay; Manner of Payment 18   2.7 Repayment of Excess Advances
18   2.8 Payments by Lender 18   2.9 Grant of Security Interest; Collateral 19  
2.10 Collateral Administration 20   2.11 Power of Attorney 21   2.12 Setoff
Rights 22         III. FEES AND OTHER CHARGES 22           3.1 Facility Fee 22  
3.2 Unused Line Fee 22   3.3 Collateral Management Fee 23   3.4 Early
Termination Fees 23   3.5 [Intentionally Omitted] 24   3.6 Computation of Fees;
Lawful Limits 24   3.7 Default Rate of Interest 24   3.8 Acknowledgement of
Joint and Several Liability 24         IV. CONDITIONS PRECEDENT 24           4.1
Conditions to Initial Advance and Closing 24   4.2 Conditions to Each Advance 27
        V. REPRESENTATIONS AND WARRANTIES 28           5.1 Organization and
Authority 28   5.2 Loan Documents 28   5.3 Subsidiaries, Capitalization and
Ownership Interests 29

 

i

 

 

  5.4 Properties 29   5.5 Other Agreements 30   5.6 Litigation 30   5.7
Hazardous Materials 30   5.8 Tax Returns, Governmental Reports 30   5.9
Financial Statements and Reports 31   5.10 Compliance with Law 31   5.11
Intellectual Property 32   5.12 Licenses and Permits; Labor 32   5.13 Disclosure
32   5.14 Existing Indebtedness; Investments, Guarantees and Certain Contracts
32   5.15 Agreements with Affiliates 33   5.16 Insurance 33   5.17 Names,
Location of Offices, Records and Collateral 33   5.18 Non-Subordination 33  
5.19 Accounts 33   5.20 Healthcare Law Compliance 34   5.21 Reliance on
Representations; Survival 34         VI. AFFIRMATIVE COVENANTS 34           6.1
Financial Statements, Reports and Other Information 35   6.2 Payment of
Obligation 37   6.3 Conduct of Business and Maintenance of Existence and Assets
37   6.4 Compliance with Legal and Other Obligations 37   6.5 Insurance 37   6.6
True Books 38   6.7 Inspection; Period Audits 38   6.8 Further Assurances; Post
Closing 38   6.9 Payment of Indebtedness 39   6.10 Lien Terminations 39   6.11
Use of Proceeds 39   6.12 Collateral Documents; Security Interest in Collateral
39   6.13 Right of First Refusal 40   6.14 Taxes and Other Charges 40   6.15
Payroll Agent 41   6.16 Clearinghouse 41   6.17 Medicare/Medicaid Programs 41  
      VII. NEGATIVE COVENANTS 42           7.1 Financial Covenants 42   7.2
Permitted Indebtedness 42   7.3 Permitted Liens 43   7.4 Investments, New
Facilities or Collateral; Subsidiaries 43   7.5 Dividends; Redemptions 44   7.6
Transactions with Affiliates 44

 

ii

 

 

  7.7 Charter Documents; Fiscal Year; Dissolution; Use of Proceeds 44   7.8
Asset Sales 45   7.9 Management 45   7.10 On-Line Access to Banking Information
45   7.11 Truth of Statements 45   7.12 IRS Form 8821 45         VIII. EVENTS OF
DEFAULT 46         IX. RIGHTS AND REMEDIES AFTER DEFAULT 49           9.1 Rights
and Remedies 49   9.2 Application of Proceeds 50   9.3 Rights of Lender to
Appoint Receiver 50   9.4 Rights and Remedies not Exclusive 50         X.  
WAIVERS AND JUDICIAL PROCEEDINGS 51           10.1 Waivers 51   10.2 Delay; No
Waiver or Defaults 51   10.3 Jury Waiver 51   10.4 Cooperation in Discovery and
Litigation 52         XI. EFFECTIVE DATE AND TERMINATION 52           11.1
Effectiveness and Termination 52   11.2 Survival 53         XII. MISCELLANEOUS
53           12.1 Governing Law; Jurisdiction; Service of Process; Venue 53  
12.2 Successors and Assigns; Participants; New Lenders 54   12.3 Application of
Payments 54   12.4 Indemnity 54   12.5 Notice 55   12.6 Severability; Captions;
Counterparts; Facsimile Signatures 56   12.7 Expenses 56   12.8 Entire Agreement
57   12.9 Lender Approvals 57   12.10 Confidentiality and Publicity 57   12.11
Release of Lender 57

 

iii

 

 

ANNEX I

 

Financial Covenants

 

EXHIBITS

 

Exhibit A - Borrowing Certificate

 

Exhibit B Compliance Certificate

 

iv

 

  

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (the “Agreement”) dated as of April 11, 2013,
is entered into between PRESCRIPTION CORPORATION OF AMERICA, a New Jersey
corporation, and PCA BENEFITS, INC., a New Jersey corporation (together, the
“Borrower”), and SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P., a Delaware
limited partnership (the “Lender”).

 

WHEREAS, Borrower has requested that Lender make available to Borrower a
revolving credit facility (the “Revolving Facility”) in the initial maximum
principal amount at any time outstanding of up to Five Million Dollars
($5,000,000) (such amount, together with such increases as may be made pursuant
to Section 2.1(c), the “Facility Cap”), the proceeds of which shall be used by
Borrower to provide for its working capital needs;

 

WHEREAS, Lender is willing to make the Revolving Facility available to Borrower
upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower and Lender hereby agree as follows:

 

I.DEFINITIONS

 

1.1 General Terms

 

For purposes of this Agreement, in addition to the definitions above and
elsewhere in this Agreement, the terms listed below shall have the meanings set
forth. All capitalized terms used which are not specifically defined shall have
meanings provided in Article 9 of the UCC to the extent the same are used or
defined therein. Unless otherwise specified herein, any agreement or contract
referred to herein shall mean such agreement as modified, amended or
supplemented from time to time. Unless otherwise specified, as used in the Loan
Documents or in any certificate, report, instrument or other document made or
delivered pursuant to any of the Loan Documents, all accounting terms not
defined elsewhere in this Agreement shall have the meanings given to such terms
in and shall be interpreted in accordance with GAAP.

 

1.2Specific Terms

 

“Account Debtor” shall mean any Person who is obligated under an Account.

 

“Accounts” shall mean all of Borrower’s (i) accounts (as that term is defined in
the UCC), (ii) payment intangibles (as that term is defined in the UCC), and
(iii) all other rights of payment, collection or reimbursement (whether owed
directly to Borrower or assigned to Borrower by a patient or other third party),
whenever due, that arose out of, or will arise out of, the rendering whether
before or after the date of this Agreement of Healthcare Services or other
services, and including, without limitation, all of Borrower’s rights of
payment, collection or reimbursement with respect to such Healthcare Services or
other services from any insurer, federal or state government agency or other
third party; whether billed on a fee for service, monthly per patient capitation
charge or any other basis, whether or not the accounts, payment intangibles, or
rights of payment, collection or reimbursement have been invoiced or billed,
written off, partially paid, currently assigned to collection agencies or other
third party service vendors. Without limiting the foregoing, Accounts shall also
include all monies due or to become due to Borrower and obligations to Borrower
in any form (whether arising in connection with contracts, contract rights,
instruments, or chattel paper), in each case whether or not earned by
performance, now or hereafter in existence, and all documents of title or other
documents representing any of the foregoing, and all collateral security and
guaranties of any kind, now or hereafter in existence, given by any Person with
respect to any of the foregoing.

 

 

 

 

“Advance” shall mean a borrowing under the Revolving Facility. Any amounts paid
by Lender on behalf of Borrower or any Guarantor under any Loan Document shall
also be an Advance for purposes of this Agreement. Each Advance shall increase
the principal amount outstanding hereunder.

 

“Affiliate” shall mean, as to any Person, any other Person (a) that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, (b) who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person, or (iii) of any Person
described in clause (a) above with respect to such Person, or (c) which,
directly or indirectly through one or more intermediaries, is the beneficial or
record owner (as defined in Rule 13d-3 of the Securities Exchange Act of 1934,
as amended, as the same is in effect on the date hereof) of ten percent (10%) or
more of any class of the outstanding voting stock, securities or other equity or
ownership interests of such Person. For purposes of this definition, the term
“control” (and the correlative terms, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the administrative management or policies (even
without the power to direct or cause the direction of the clinical/medical
management or policies), whether through ownership of securities or other
interests, by contract or otherwise.

 

“Applicable Rate” shall mean the interest rate applicable from time to time to
Advances under the Agreement.

 

“Availability” shall have the meaning assigned to such term in Section 2.1(a).

 

“Books and Records” shall mean Borrower’s books and records specifically
relating to Accounts, including, but not limited to, ledgers, records
indicating, summarizing, or evidencing Borrower’s Accounts and all computer
programs, disc or tape files, printouts, runs, and other computer prepared
information with respect to the foregoing and any software necessary to operate
the same.

 

“Borrowing Base” shall mean, as of any date of determination, the net
collectible value of Eligible Receivables, as determined by Lender with
reference to the most recent Borrowing Certificate, other factors deemed
relevant by Lender and otherwise in accordance with the Agreement. For purposes
hereof, “net collectible value” of Eligible Receivables means the amount that
Lender reasonably expects to be collected with respect to Eligible Receivables
from third-party payors within 150 days of the Date of Service taking into
account historical collection rates, contractual limitations and other factors
that affect the collectability of Eligible Receivables.

 

2

 

 

“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A.

 

“Borrowing Date” shall have the meaning assigned to that term in Section 2.4.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Federal Reserve or Lender is closed.

 

“Capital Lease” shall mean, as to any Person, a lease or any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.

 

“Capitalized Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case, taken at the amount thereof accounted for as a
liability in accordance with GAAP.

 

“Change of Control” shall mean any of the following: (a) the occurrence of a
merger, consolidation, reorganization, recapitalization or share or interest
exchange, sale or transfer or any other transaction or series of transactions as
a result of which the Guarantor ceases to be entitled to elect or appoint at
least a majority of the Borrower’s Board of Directors, or (b) the resignation,
termination, replacement, death, disability or any other event the result of
which is the failure of the current Chief Executive Officer of Borrower to
function in his current capacity, unless a replacement reasonably satisfactory
to Lender is identified and engaged within 30 days following such event, or (c)
the sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the Borrower’s assets to, or a consolidation or merger with
or into, any other Person, other than any such transaction where immediately
thereafter the surviving Person is a direct or indirect subsidiary of the
Borrower.

 

“Charter Documents” shall mean (i) a copy of the certificate of incorporation or
formation (or other charter document) and a copy of the bylaws or similar
organizational documents of Borrower certified as of a date satisfactory to
Lender before the Closing Date by the corporate secretary or assistant secretary
of the Borrower, and (ii) copies of the resolutions of the Board of Directors or
managers (or other applicable governing body) and, if required, stockholders,
members or other equity owners authorizing the execution, delivery and
performance of the Loan Documents to which the Borrower is a party, certified by
an authorized officer of Borrower as of the Closing Date.

 

“Closing” shall mean the consummation of the transactions contemplated hereby.

 

“Closing Date” shall mean the date the Closing occurs.

 

3

 

 

“Collateral” shall mean, collectively and each individually, all collateral
and/or security identified in Section 2.9, together with any additional
collateral and/or security now or hereafter granted to Lender by Borrower and/or
Guarantors pursuant to a Loan Document.

 

“Collateral Management Fee” shall have the meaning assigned to the term in
Section 3.3.

 

“Concentration Account” shall have the meaning assigned to the term in Section
2.5.

 

“Date of Service” of an Account shall mean the earliest date the healthcare
service for which the Account is payable was rendered or the healthcare related
equipment, prosthetics, pharmaceuticals or other goods for which the Account is
payable were delivered.

 

“Debtor Relief Law” shall mean, collectively, the United States Bankruptcy Code
and all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally, as
amended from time to time.

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default.

 

“Default Rate” shall have the meaning assigned to the term in Section 3.7.

 

“Distribution” shall mean any fee, payment, bonus or other remuneration of any
kind, and any repayment of or debt service on loans or other indebtedness.

 

“Eligible Receivables” shall mean each Account arising in the ordinary course of
Borrower’s business, which meets the following criteria:

 

a.it is subject to a valid perfected first priority security interest in favor
of Lender, subject to no other Lien (other than Permitted Liens);

 

b.it is evidenced by an invoice, statement, electronic submission or other
documentary evidence satisfactory to Lender;

 

c.any portion thereof that is payable by a beneficiary, recipient or subscriber
individually and not directly by a third party obligor acceptable to Lender in
its Permitted Discretion shall not be included as an Eligible Receivable;

 

d.it does not arise out of services rendered or a sale made to, or out of any
other transactions between Borrower or any of its Subsidiaries and, one or more
Affiliates of Borrower or any of its Subsidiaries;

 

e.it is outstanding for less than 150 calendar days after the Date of Service
with respect to such Account;

 

4

 

 

f.no covenant, agreement, representation or warranty contained in any Loan
Document with respect to such Accounts has been breached in any material respect
and remains uncured;

 

g.the Account Debtor for such Accounts has a financial strength rating of “A” or
better by A.M. Best Company or is otherwise creditworthy as determined by the
Lender in its Permitted Discretion, and is not a Medicare/Medicaid Account
Debtor;

 

h.arises out of a completed, bona fide sale and delivery of goods or rendering
of Healthcare Services by Borrower in the ordinary course of business, in
accordance with applicable law, and in accordance with the terms and conditions
of all purchase orders, contracts, certifications, participations, certificates
of need and other documents relating thereto or forming a part of the contract
between Borrower and the Account Debtor;

 

i.it does not represent the sale of goods or rendering of services to an Account
Debtor on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment or any other repurchase or return basis and is not evidenced by
Chattel Paper or an Instrument of any kind and has not been reduced to judgment;

 

j.it is not payable under worker’s compensation laws or insurance, automobile
insurance whether a no-fault law or otherwise, does not represent a census
capitation payment or a claim for a personal injury and is not a Self-Pay
Account;

 

k.the applicable Account Debtor for such Accounts is not a Governmental
Authority, unless all applicable statutes, ordinances or regulations respecting
the assignment of such Accounts have been complied with;

 

l.any portion thereof that is subject to any offset, credit (including any
resource or other income credit or offset), deduction, defense, discount,
chargeback, freight claim, allowance, adjustment, dispute or counterclaim, or is
contingent in any respect or for any reason has not been included as an Eligible
Receivable;

 

m.there is no agreement with an Account Debtor for any deduction from such
Accounts, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice relate thereto, such that
only the discounted amount of such Accounts after giving effect to such
discounts and allowances shall be considered an Eligible Receivable;

 

n.no return, rejection or repossession of goods or services related to it has
occurred;

 

o.the third party payor with respect thereto has its principal place of business
or chief executive offices within the continental United States and the Account
is payable to Borrower in US dollars;

 

5

 

 

p.Borrower has not agreed to accept and has not accepted any non-cash payment
for such Account; and

 

q.such Account meets such specifications and requirements other than as set
forth above, which may from time to time be established by Lender, in Lender’s
sole discretion, by written notice to the Borrower.

 

“Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning, health,
chemical use, safety and sanitation laws, statutes, ordinances and codes
relating to the protection of the environment and/or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of Hazardous Substances, in each case, as amended, and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

“Excluded Collateral” shall mean (a) any property or asset if and to the extent
that a security interest is prohibited by or in violation of any law, rule or
regulation (unless such law, rule or regulation would be rendered ineffective
with respect to the creation of the security interest hereunder pursuant to
Sections 9-406, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); (b) any “intent-to-use”
application for registration of a trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use trademark application under
applicable federal law; and (c) any lease, license, contract or other agreement
(or any equipment or other assets owned by a Borrower that are subject to or
secured by a purchase money lien or a capital lease) to the extent that such
lease, license, contract or other agreement (or the agreement pursuant to which
such purchase money lien is granted (or the document providing for such capital
lease)) prohibits or would result in the termination of such agreement or
document because of a grant of a security interest therein by the Borrower,
including if such agreement or document requires the consent of any person other
than the Borrower as a condition to the grant of a security interest therein by
the Borrower, which consent has not been obtained (unless such contractual
prohibition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity).

 

6

 

 

“Event of Default” shall mean the occurrence of any event set forth in Article
VIII.

 

“Facility Cap” shall have the meaning set forth in the recitals to this
Agreement.

 

“Facility Fee” shall have the meaning set forth in Section 3.1.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time as applied by nationally recognized
accounting firms.

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentally or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

 

“Guarantor” shall mean Healthcare Corporation of America, a New Jersey
corporation, the corporate parent of the Borrower, and any other guarantor of
the Obligations or any part thereof.

 

“Guaranty” shall mean, collectively and each individually, all guarantees
(including validity guarantees) executed by any Guarantor.

 

“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or subject to any applicable Environmental Law.

 

“Healthcare Laws” shall mean all applicable statutes, laws, ordinances, rules
and regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers and healthcare
services (including without limitation Section 1128(b) of the Social Security
Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties Involving
Medicare or State Health Care Programs), commonly referred to as the “Federal
Anti-Kickback Statute,” and the Social Security Act, as amended, Section 1877,
42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals), commonly
referred to as “Stark Statute”).

 

“Healthcare Services” shall mean medical and healthcare services provided by any
Person, including, but not limited to, services of physicians, nurses,
therapists, dentists, or other licensed or unlicensed healthcare personnel,
hospital services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home healthcare services, residential and out-patient
behavioral healthcare services, the provision of room, board and daily living
assistance at licensed healthcare facilities, home care services, transportation
to or from healthcare facilities, or the sale, assignment, lease or license
whether before or after the date of this Agreement of healthcare related
equipment, prosthetics, pharmaceuticals or other goods and any other medical and
healthcare goods and services which are covered by a policy of insurance or by
any other healthcare program of a Governmental Authority.

 

7

 

 

“Indebtedness” of any Person shall mean, without duplication, (a) indebtedness
for borrowed money and Capitalized Lease Obligations, (b) all indebtedness
secured by any mortgage, pledge, security, Lien or conditional sale or other
title retention agreement to which any property or asset owned or held by such
Person is subject, whether or not the indebtedness secured thereby shall have
been assumed, (c) all indebtedness of others which such Person has directly or
indirectly guaranteed, endorsed (otherwise than for collection or deposit in the
ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, stock, equity or other ownership interest purchase, capital
contribution or otherwise) or otherwise to become directly or indirectly liable.

 

“Indemnified Persons” shall have the meaning assigned to the term in Section
12.4.

 

“Initial Advance” shall have the meaning assigned to the term in Section 4.1.

 

“Landlord Waiver and Consent” shall mean a waiver/consent in form and substance
reasonably satisfactory to Lender from the owner/lessor of any premises not
owned by Borrower at which any of the Collateral is now or hereafter located for
the purpose of providing Lender access to such Collateral, in each case as such
may be modified, amended or supplemented from time to time and subordinating in
favor of Lender any claims that the owner/lessor may have against Borrower or
against any of Lender’s Collateral.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.

 

“Loan” or “Loans” shall mean, individually and collectively, all Advances under
the Revolving Facility.

 

“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Guaranties and any documents evidencing a security interest in assets as
collateral for the Guaranties, the Lockbox Agreements, the Uniform Commercial
Code Financing Statements and all other documents or instruments necessary to
create or perfect the Liens in the Collateral, the Subordination Agreements, the
Landlord Waiver and Consents, the Borrowing Certificates, and all other
agreements, documents, instruments and certificates heretofore or hereafter
executed or delivered to Lender in connection with any of the foregoing or the
Loans, as the same may be amended, modified or supplemented from time to time;
all of which shall be in form and substance acceptable to Lender in its sole
discretion.

 

8

 

 

“Lockbox Accounts” shall mean the accounts maintained by Borrower at the Lockbox
Banks into which all collections or payments on their Accounts and Collateral
are paid.

 

“Lockbox Agreement” shall have the meaning assigned to the term in Section 2.5.

 

“Lockbox Bank” shall have the meaning assigned to the term in Section 2.5.

 

“Material Adverse Effect” or “Material Adverse Change” shall mean any event,
condition or circumstance or set of events, conditions or circumstances or any
change(s) which (i) has been or is material and adverse to the value of any of
the Collateral, including its collectability or to the business, operations,
properties, assets, liabilities or condition of Borrower and Guarantors, taken
as a whole, or (ii) did or does materially impair the ability of any Borrower or
Guarantor to pay the Obligations or to consummate the transactions under the
Loan Documents executed by such Person.

 

“Maturity Date” shall have the meaning assigned to such term in Section 2.2(c).

 

“Medicaid/Medicare Account Debtor” shall mean any Account Debtor which is (i)
the United States of America acting under the Medicaid or Medicare program
established pursuant to the Social Security Act or any other federal healthcare
program, including, without limitation, TRICARE and CHAMPVA, (ii) any state or
the District of Columbia acting pursuant to a health plan adopted pursuant to
Title XIX of the Social Security Act or any other state healthcare program, or
(iii) any agent, carrier, administrator or intermediary for any of the
foregoing.

 

“Medicaid program” shall mean a medical assistance program administered by a
state agency and approved by the Federal Centers for Medicare and Medicaid
Services (formerly the federal Health Care Financing Administration) pursuant to
the terms of Title XIX of the Social Security Act, codified at 42 U.S.C. 1396 et
seq.

 

“Mezzanine Debt” shall mean debt to one or more lenders in an aggregate
principal amount not to exceed $5,000,000 and subordinated to Lender pursuant to
a subordination agreement acceptable to Lender in its Permitted Discretion.

 

“Minimum Termination Fee” shall mean (for the time period indicated) the amount
equal to (i) three percent (3%) of the Facility Cap if a Revolving Facility
Termination occurs on or before the first anniversary of the Closing Date, (ii)
two percent (2%) of the Facility Cap if a Revolving Facility Termination occurs
after the first anniversary of the Closing Date but before the second
anniversary of the Closing Date, (iii) one percent (1%) of the Facility Cap if a
Revolving Facility Termination occurs on or after the second anniversary of the
Closing Date and prior to the thirty (30) day period immediately preceding the
last day of the Term. The Minimum Termination Fee is an “Obligation,” as that
term is defined herein.

 

“Obligations” shall mean all present and future obligations, Indebtedness and
liabilities of Borrower and/or Guarantors to Lender at any time and from time to
time of every kind, nature and description, direct or indirect, secured or
unsecured, joint and several, absolute and contingent due or to become due,
matured or unmatured, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated, under any of the Loan Documents or under
applicable law, including, without limitation, all applicable fees, charges and
expenses and/or all amounts paid or advanced by Lender on behalf of or for the
benefit of any Borrower and/or Guarantor for any reason at any time, including
in each case obligations of performance as well as obligations of payment and
interest that accrue after the commencement of any proceeding under any Debtor
Relief Law by or against any such Person.

 

9

 

 

“Payment Office” shall mean initially the address set forth beneath Lender’s
name on the signature page of the Agreement, and thereafter, such other office
of Lender, if any, which it may designate by notice to Borrower to be the
Payment Office.

 

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.

 

“Permitted Acquisition” shall mean any acquisition by any Borrower or any of its
Subsidiaries of all or substantially all of the assets of another Person, or of
a division or line of business of another Person, or any equity interests of
another Person which satisfies and/or is conducted in accordance with the
following requirements:

 

(a) Such acquisition is of a business or Person engaged in a line of business
which is compatible with, or complementary to, the business of a Borrower;

 

(b) If such acquisition is structured as an acquisition of the equity interests
of any Person, then the Person so acquired shall either (i) become a
wholly-owned (direct or indirect) Subsidiary of a Borrower or (ii) be merged
with and into a Borrower (with Borrower being the surviving entity);

 

(c) If such acquisition is structured as the acquisition of assets, such assets
shall be acquired by a Borrower;

 

(d) The Borrower shall have delivered to Lender not less than fifteen (15) days
(or such shorter period of time agreed to by Lender), notice of such acquisition
together with (i) pro forma combined projected financial information for the
Borrower and the acquisition target (if applicable) consisting of projected
balance sheets as of the proposed effective date of the acquisition or the
closing date thereof and as of the end of the next fiscal year following the
acquisition and projected statements of income and cash flows for such fiscal
year, (ii) copies of all material documents relating to such acquisition
(including the acquisition agreement and any related document) and (iii)
historical financial information (including income statements, balance sheets
and cash flows) covering at least three (3) complete fiscal years of the
acquisition target, if available, prior to the effective date of the
acquisition, in each case in form and substance reasonably satisfactory to
Lender;

 

10

 

 

(e) Both immediately before and after the consummation of such acquisition no
Event of Default shall have occurred and be continuing and, after giving effect
to the pro forma projections referred to in clause (d) above, no Event of
Default shall have occurred and be continuing;

 

(f) The board of directors (or other Person(s) exercising similar functions) of
the seller of the assets or issuer of the equity interests being acquired shall
not have disapproved such transaction or recommended that such transaction be
disapproved;

 

(g) the acquisition will not otherwise result in any Default hereunder; and

 

(h) The purchase price of such proposed new acquisition, computed on the basis
of total acquisition consideration paid or incurred, or required to be paid or
incurred, with respect thereto, including the amount of Indebtedness (such
Indebtedness being otherwise permitted under this Agreement) assumed or to which
such assets, business, equity interests or any Person so acquired is subject, is
less than $10,000,000.

 

Before any Accounts acquired in connection with or arising from such acquisition
are submitted by Borrower for inclusion in the Borrowing Base, Borrower shall
provide all documentation and information required by Lender in its sole
discretion to evaluate the inclusion of such Accounts in the Borrowing Base and
Lender shall have such amount of time as it deems necessary and appropriate to
evaluate and analyze such information.

 

“Permitted Discretion” shall mean a determination or judgment made by Lender in
good faith in the exercise of its business judgment.

 

“Permitted Indebtedness” shall have the meaning assigned to the term in Section
7.2.

 

“Permitted Liens” shall have the meaning assigned in Section 7.3.

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Prime Rate” shall mean a fluctuating interest rate per annum equal at all times
to the rate of interest announced, from time to time, within Wells Fargo Bank at
its principal office in San Francisco as its “prime rate,” with the
understanding that the “prime rate” is one of Wells Fargo Bank’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo Bank may designate; provided that Lender
may, upon prior written notice to Borrower, choose a reasonably comparable index
or source to use as the basis for the Prime Rate, and further provided, that in
no event shall the Prime Rate be lower than such rate as in effect as of the
Closing Date, and further provided, that each change in the fluctuating interest
rate shall take effect simultaneously with the corresponding change in the Prime
Rate.

 

11

 

 

“Receipt” shall have the meaning assigned in Section 12.5.

 

“Related Property” shall mean, with respect to each Account, the following: (i)
all records of any nature evidencing or related to the Account, including
contracts, invoices, charges slips, credit memoranda, notes and other
instruments and other documents, books, records and other information
(including, without limitation, computer data) (ii) all security interests or
liens and property subject thereto from time to time purporting to secure
payment of such Account, whether pursuant to the contract related to such
Account or otherwise, including all rights of stoppage in transit, replevin,
reclamation, supporting obligations and letter of credit rights (as such terms
are defined in the Uniform Commercial Code), and all claims of lien filed or
held by the Borrower on personal property; (iii) all rights to any goods whose
sale gave rise to such Account, including returned or repossessed goods; (iv)
all instruments, documents, chattel paper and general intangibles (each as
defined in the Uniform Commercial Code) arising from, related to or evidencing
such Account; (v) all UCC financing statements covering any collateral securing
payment of such Account; (vi) all guaranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Account whether pursuant to the contract related to such Account
or otherwise; and (vii) all proceeds and amounts received or receivable arising
from any of the foregoing.

 

“Revolving Facility Termination” shall mean any of the following:

 

(i) A termination of the Revolving Facility by the Borrower under Section 11.1
hereof,

 

(ii) any other voluntary or involuntary prepayment in full of the Revolving
Facility and/or Obligations relating to the Revolving Facility by Borrower or
any other Person occurs (other than reductions to zero of the outstanding
balance of the Revolving Facility resulting from the ordinary course operation
of the provisions of Section 2.5), whether by virtue of Lender’s exercising its
right of set-off or otherwise and termination of Lender’s obligations to make
future Advances under the Agreement,

 

(iii) Lender demands or Borrower is otherwise required to make payment in full
of the Revolving Facility and/or Obligations relating to the Revolving Facility
upon the occurrence of an Event of Default,

 

(iv) The Obligations become due and payable immediately or following a cure
period, pursuant to Article VIII, or

 

(vi) any payment reduction or reduction of the outstanding balance of the
Revolving Note and/or the Revolving Facility is made during a bankruptcy,
reorganization or other proceeding or is made pursuant to any plan of
reorganization or liquidation or any Debtor Relief Law.

 

12

 

 

“Self-Pay Account” shall mean an Account payable by the individual receiving
medical goods or services or by an individual (as opposed to a third party
insurance company, a Governmental Authority, or other third party payor)
responsible for such payment on behalf of the individual receiving medical goods
or services. Self-Pay Accounts shall also include any co-pays and deductibles
payable by such individual.

 

“Subordination Agreement” shall mean, collectively and each individually, any
subordination agreements to which Lender and other service providers or
creditors of the Borrower are a party.

 

“Subsidiary” shall mean (i) as to Borrower, any Person in which more than 50% of
all equity, membership, partnership or other ownership interests is owned
directly or indirectly by Borrower or one or more of its Subsidiaries, and (ii)
as to any other Person, any Person in which more than 50% of all equity,
membership, partnership or other ownership interests is owned directly or
indirectly by such Person or by one or more of such Person’s Subsidiaries.

 

“Term” shall mean the period commencing on the date set forth on the first page
hereof and ending on April 11, 2016.

 

“Termination Date” shall have the meaning assigned to the term in Section 11.1.

 

“UCC” shall mean the Uniform Commercial Code.

 

“Unused Line Fee” shall have the meaning assigned to the term in Section 3.2.

 

II.ADVANCES, PAYMENT AND INTEREST

 

2.1 Advances

 

(a) Subject to the provisions of this Agreement, Lender shall make Advances to
Borrower under the Revolving Facility from time to time during the Term, and not
more than once per each week unless agreed to by Lender and subject to the
processing fees set forth in Section 2.4; provided that, notwithstanding any
other provision of this Agreement (but subject to the provisions of this Section
2.1(a)), the aggregate amount of all Advances at any one time outstanding under
the Revolving Facility shall not exceed the lesser of (a) the Facility Cap, and
(b) the Availability. The Revolving Facility is a revolving credit facility,
which may be drawn, repaid and redrawn, from time to time as permitted under
this Agreement. Any determination as to whether there is availability within the
Borrowing Base for Advances shall be made by Lender in its Permitted Discretion
and is final and binding upon Borrower. Unless otherwise permitted by Lender,
each Advance shall be in an amount of at least $25,000. Subject to the
provisions of this Agreement, Borrower may request Advances under the Revolving
Facility up to and including the value, in U.S. Dollars, of eighty five percent
(85%) of the Borrowing Base minus (i) amounts then outstanding under the
Revolving Facility, and (ii) amounts, if any, reserved pursuant to this
Agreement, which reserves shall be established by Lender in its Permitted
Discretion (such calculated amount being referred to herein as the
“Availability”). Advances under the Revolving Facility automatically may, in the
discretion of the Lender, be made for the payment of interest on the Revolving
Facility and other Obligations on the date when due to the extent available and
as provided for herein. Lender may in its sole and absolute discretion make one
or more Advances in excess of Availability. The making of any Advance(s) in
excess of Availability shall not be deemed an acknowledgement that any
additional such Advance(s) will be made or may be required to be made; nor shall
any such Advance(s) be deemed to establish any course of conduct, waiver, or
estoppel that would obligate Lender to make any further such Advance or prevent
the Lender from treating the Borrower’s failure to repay such Advance(s) as a
Default or an Event of Default. In the event outstanding Advances under the
Revolving Facility exceed the Availability (whether because of an intentional
Advance in excess of Availability or a reduction in the Borrowing Base or
otherwise), Lender may charge an over-advance fee of 10% of the amount by which
such outstanding Advances exceed the Availability. Notwithstanding the
foregoing, such over-advance fee shall not be charged if (i) Availability has
been reduced as a result of a reduction by Lender of the net collectible value
of Accounts and (ii) Borrower repays any amounts outstanding in excess of such
reduced Availability within two (2) Business Days of notice of such reduction.
Such over-advance fee shall be in addition to any other fees, charges or other
provisions that may increase the Applicable Rate of interest hereunder and the
assessment or collection of such over-advance fee shall not, unless Lender
specifically agrees in writing to the contrary, prevent Lender from considering
any such over-advance from being a Default or an Event of Default. The
over-advance fee shall be paid on the first Business Day of each week if the
amount outstanding hereunder is in excess of the Availability at any time during
the immediately preceding week.

 

13

 

 

(b) Lender has established the above-referenced advance rate for Availability
and, in its Permitted Discretion and, to the extent the liquidity factors
described below are not fully reflected in the determination of “net collectible
value”, may further adjust such advance rate used to determine Availability by
applying percentages (known as “liquidity factors”) to Eligible Receivables by
payor class based upon Borrower’s actual recent collection history for each such
payor class, reduced, to the extent necessary, to reflect the entitled
reimbursement pursuant to any contract or other arrangement between the Borrower
and the applicable Account Debtor(s), in a manner consistent with the Lender’s
underwriting practices and procedures, including without limitation Lender’s
review and analysis of, among other things, Borrower’s historical returns,
rebates, discounts, credits and allowances. Such liquidity factors and the
advance rate for Availability may be adjusted by Lender throughout the Term as
warranted by Lender’s underwriting practices and procedures in its Permitted
Discretion based upon Lender’s due diligence and audits. Also, Lender shall have
the right to establish and readjust from time to time, in its Permitted
Discretion, reserves (without duplication of other reserves) against the
Borrowing Base, which reserves shall have the effect of reducing the amounts
otherwise eligible to be disbursed to Borrower under the Revolving Facility
pursuant to this Agreement.

 

14

 

 

(c) The Facility Cap may be, in the Lender’s Permitted Discretion, increased
from time to time in increments of $250,000 at such time as the outstanding
principal balance hereunder equals or exceeds 95% of the then-existing Facility
Cap, up to a maximum Facility Cap of $25,000,000. In the event that the Facility
Cap is increased, Borrower shall pay to Lender a Facility Fee in an amount equal
to one percent (1.0%) of the amount by which the Facility Cap is increased.

 

2.2 Evidence of Obligations; Maturity

 

(a) Lender shall maintain, in accordance with its usual practice, electronic or
written records evidencing the outstanding Obligations to Lender, including,
without limitation, the amounts of principal, interest, fees and other amounts
payable and paid to Lender from time to time under this Agreement.

 

(b) The entries made in the electronic or written records maintained pursuant to
subsection (a) above shall be prima facie evidence of the existence and amounts
of the Obligations therein recorded; provided, however, that the failure of the
Lender to maintain such records or any error therein shall not in any manner
affect the obligations of the Borrower to repay the Obligations in accordance
with their terms. Subject to the foregoing, Advances under the Revolving
Facility may also be evidenced by a promissory note, payable to the order of
Lender, duly executed and delivered by Borrower and dated as of the date hereof,
evidencing the aggregate principal indebtedness of Borrower to Lender resulting
from Advances under the Revolving Facility, from time to time. Lender hereby is
authorized, but is not obligated, to enter the amount of each Advance under the
Revolving Facility and the amount of each payment or prepayment principal or
interest thereon in the appropriate spaces on the reverse of or on an attachment
to the promissory note. Lender may account to Borrower from time to time with a
statement of Advances under the Revolving Facility, the amounts outstanding
hereunder, and charges and payments made pursuant to this Agreement, and in the
absence of manifest and demonstrable error, such accounting rendered by Lender
shall be deemed final, binding and conclusive unless Lender is notified by
Borrower in writing to the contrary within 30 calendar days of Receipt of each
accounting, which notice shall be deemed an objection only to items specifically
objected to therein.

 

(c) All amounts outstanding hereunder and other Obligations shall be due and
payable in full, if not earlier in accordance with this Agreement, on the
earlier of (i) the occurrence of an Event of Default if required pursuant hereto
or Lender’s demand upon an Event of Default, and (ii) the last day of the Term
(such earlier date being the “Maturity Date”).

 

2.3 Interest

 

Interest on the principal amount outstanding hereunder shall be payable by
Borrower monthly but in no event later than the first day of each calendar
month, commencing May 1, 2013, at an annual rate of Prime Rate plus one and
three quarters percent (1.75%) calculated on the basis of a 360-day year and
adjusted for the actual number of calendar days elapsed in each interest
calculation period; provided, that the interest rate will automatically drop to
an annual rate of Prime Rate plus three quarters of a percent (0.75%) calculated
on the basis of a 360-day year and adjusted for the actual number of calendar
days elapsed in each interest calculation period, at such time as all three of
the following conditions are met: (a) the principal amount outstanding hereunder
exceeds $7,500,000, and (b) the Fixed Charge Coverage Ratio (as defined in Annex
I) equals or exceeds 3.0 to 1.0 as of the end of any two consecutive calendar
months.

 

15

 

 

Interest payments may, at the discretion of the Lender, be made (i) by
application of funds in the Concentration Account as set forth in Section 2.5,
(ii) by an Advance on the Revolving Facility, as set forth in Section 2.1,
without any further action by Borrower, or (iii) directly by Borrower. Interest
shall continue until the irrevocable payment in full in cash of the Obligations.
Any accrued but unpaid interest shall be added to the Obligations and increase
the principal amount outstanding hereunder on the first Business Day of each
month.

 

2.4 Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate

 

So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender written notice requesting an Advance under the
Revolving Facility by delivering to Lender not later than 11:00 a.m. (New York
City time) at least two but not more than four Business Days before the proposed
borrowing date of such requested Advance (the “Borrowing Date”), a completed
Borrowing Certificate and relevant supporting documentation satisfactory to
Lender in its Permitted Discretion, which shall (i) specify the proposed
Borrowing Date of such Advance which shall be a Business Day, (ii) specify the
principal amount of such requested Advance, (iii) certify the matters contained
in Section 4.2, and (iv) specify the amount of any recoupments of any third
party being sought, requested or claimed, or, to Borrower’s knowledge,
threatened against Borrower or Borrower’s Affiliates. In the event that Borrower
does not request an Advance during any two consecutive calendar weeks, Borrower
shall, on the last Business Day of the second such week (and more frequently if
Lender shall so request) until the Obligations are indefeasibly paid in cash in
full and this Agreement is terminated, deliver to Lender a Borrowing Certificate
which shall (i) certify the matters contained in Section 4.2, (ii) specify the
amount of any recoupments of any third-party payor being sought, requested or
claimed, or, to Borrower’s knowledge, threatened against Borrower or Borrower’s
Affiliates, and (iii) be accompanied by a separate detailed aging and
categorizing of Borrower’s accounts receivable and such other supporting
documentation with respect to the figures and information in the Borrowing
Certificate as Lender shall reasonably request from a credit or security
perspective or otherwise. On each Borrowing Date, Borrower irrevocably
authorizes Lender to disburse the proceeds of the requested Advance to the
appropriate Borrower’s account(s) as set forth on Schedule 2.4, in all cases for
credit by the recipient of such proceeds to the appropriate Borrower (or to such
other account as to which the appropriate Borrower shall instruct Lender) via
Federal funds wire transfer no later than 4:00 p.m. (New York City time);
provided, however, if any amounts are then due to Lender on account of any
interest, fees or expense reimbursements due under the Loan Documents at the
time such Advance is requested, Lender is authorized (but not required) to
reduce the proceeds to Borrower with respect to such Advance by the amount of
such interest, fees or expense reimbursements and to retain such amounts as
payment of such interest, fees or expense reimbursements. It is understood and
agreed that Lender shall have no responsibility for the application of proceeds
disbursed pursuant to Schedule 2.4 and such proceeds so disbursed shall be
deemed to have been disbursed to the Borrower entitled thereto. Lender shall
charge a processing fee of $150.00 for the first Advance each calendar week and
$450.00 for each additional Advance during such calendar week.

 

16

 

 

2.5 Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox

 

Prior to the consummation of the transactions contemplated by this Agreement,
the Lender shall establish and maintain at the Borrower’s expense an account
with Wells Fargo Bank, N.A. (which account may be moved to another bank at the
discretion of Lender with the consent of Borrower, which consent shall not be
unreasonably withheld or delayed) (the “Lockbox Bank”) into which all
Collections in respect of all Accounts and Collateral shall be deposited (the
“Lockbox Account”), pursuant to an agreement acceptable to Lender in its sole
discretion (the “Lockbox Agreement”). The Borrower hereby agrees to direct each
payor of an Account to remit all payments with respect to such Account for
deposit in the Lockbox Account by (A) delivering to each such payor a notice
containing such instructions and (B) identifying the Lockbox Account as the “pay
to” address on all bills sent to payors of all Accounts. The Borrower further
agrees not to change such directive to payors without the prior written consent
of the Lender. The Lockbox Agreement shall instruct the Lockbox Bank to
immediately transfer all funds paid into the Lockbox Account into a depository
account or accounts owned and maintained by Lender or an Affiliate of Lender at
such bank as Lender may communicate to the Lockbox Bank from time to time (the
“Concentration Account”). In the event the payors receive any instruction
whatsoever from or on behalf of the Borrower indicating that Collections with
respect to the Accounts should be sent to any location other than the Lockbox
Account, the Borrower hereby acknowledges and agrees that such actions would be
an express violation of this Agreement, would cause irreparable harm to the
Lender for which there would be no adequate remedy at law, and agrees and
consents to entry of an order by a court of competent jurisdiction granting the
Lender specific performance of the terms and provisions of this Agreement as to
the Borrower.

 

To the extent that any Account collections of Borrower or any other cash
payments received by Borrower are not sent directly to the Lockbox Account but
are received by Borrower or any of its Affiliates, such collections and proceeds
shall be held in trust for the benefit of the Lender and promptly remitted (and
in any event within one (1) Business Day), in the form received (or, with
respect to cash, by check or wire transfer), to the Lockbox Account for
immediate transfer to the Concentration Account. Borrower acknowledges and
agrees that compliance with the terms of this Section 2.5 is an essential term
of this Agreement, and that, in addition to and notwithstanding any other rights
Lender may have hereunder under any other Loan Document, under applicable law or
equity, upon each and every failure by any Borrower or any of its Affiliates to
cause collections with respect to Accounts or any other cash payments to
Borrower to be deposited into the Lockbox Account as set forth in this Section
2.5, Lender shall be entitled to assess Borrower with a non-compliance fee in an
amount equal to ten percent (10%) of the amount of such collections or other
cash payments; provided that such non-compliance fee shall be in addition to any
other fees, charges or other provisions that may increase the Applicable Rate of
interest hereunder and the assessment or collection of such non-compliance fee
shall not, unless Lender specifically agrees in writing to the contrary, prevent
Lender from considering any such non-compliance to be a Default or an Event of
Default. For purposes of calculating interest, all funds transferred to the
Lender’s Concentration Account for application to the Obligations subsequent to
the Closing Date shall be subject to a five (5) Business Day clearance period
and all interest accruing on such funds during such clearance period shall
accrue for the benefit of the Lender. All funds transferred to the Lender’s
Concentration Account for application to the Obligations shall be applied to
reduce the Obligations hereunder in the following order of priority: (i) payment
of any fees and expense reimbursements due to Lender under the Loan Documents,
(ii) any other Obligations of Borrower not included in items (iii) and (iv)
below, (iii) to any interest then due and owing hereunder, and (iv) to the
principal amount outstanding hereunder. For purposes of determining
Availability, all funds transferred to the Lender’s Concentration Account
subsequent to the Closing Date shall be applied in accordance with the foregoing
sentence as of the date of such transfer. If as the result of collections of
Accounts and/or any other cash payments received by Borrower pursuant to this
Section 2.5 there is a positive balance in favor of Borrower in the
Concentration Account, such positive balance shall not accrue interest in favor
of Borrower, but shall be available to Borrower in accordance with Section
2.10(b). If applicable, at any time prior to the execution of the Lockbox
Agreement and operation of the Lockbox Account, Borrower and its Affiliates
shall direct all collections or proceeds it receives on Accounts or from other
Collateral to the account(s) and in the manner specified by Lender in its
Permitted Discretion so long as any amounts are outstanding under the Revolving
Facility.

 

17

 

 

2.6 Promise to Pay; Manner of Payment

 

Borrower promises to pay principal, interest and all other amounts payable
hereunder, or under any other Loan Document, without any right of rescission and
without any deduction whatsoever, including any deduction for any setoff,
counterclaim or recoupments, and notwithstanding any damage to, defects in or
destruction of the Collateral or any other event, including obsolescence of any
property or improvements. Unless paid in accordance with Section 2.5, all
payments made by Borrower (other than payments automatically paid through
Advances under the Revolving Facility as provided herein), shall be made only by
wire transfer on the date when due, without offset or deduction for
counterclaim, in U.S. Dollars, in immediately available funds to such account as
may be indicated in writing by Lender to Borrower from time to time. Any such
payment received after 4:00 p.m. (New York City time) on the date when due shall
be deemed received on the following Business Day. Whenever any payment hereunder
shall be stated to be due or shall become due and payable on a day other than a
Business Day, the due date thereof shall be extended to, and such payment shall
be made on, the next succeeding Business Day, and such extension of time in such
case shall be included in the computation of payment of any interest (at the
interest rate then in effect during such extension) and/or fees, as the case may
be.

 

2.7 Repayment of Excess Advances

 

Subject to the following sentence, and unless otherwise agreed to in writing by
the Lender, any balance of Advances under the Revolving Facility outstanding at
any time in excess of the lesser of the Facility Cap or the Availability shall
be immediately (or, if such overadvance was created as a result of Lender’s
adjustment of the advance rates for Availability or eligibility criteria, then
within five (5) Business Days, unless such adjustment by Lender was the result
of any misrepresentation or fraud of the Borrower, in which as there shall be no
grace period and any such overadvance shall be immediately due and payable) due
and payable by Borrower upon demand, at the Payment Office, whether or not a
Default or Event of Default has occurred or is continuing and shall be paid in
the manner specified in Section 2.6. Notwithstanding the foregoing, if Lender
intentionally makes an Advance which is in excess of Availability, such Advance
shall be repaid within five (5) Business Days of a demand for repayment or when
it is otherwise required to be repaid pursuant to other Sections of this
Agreement.

 

2.8 Payments by Lender

 

Should any amount required to be paid under any Loan Document remain unpaid
after it is due and payable and after the expiration of any cure period, if
applicable, such amount may be paid by Lender, which payment shall be deemed a
request for an Advance under the Revolving Facility as of the date such payment
is due, and Borrower irrevocably authorizes disbursements of any such funds to
Lender by way of direct payment of the relevant amount, interest or Obligations.
No payment or prepayment of any amount by Lender or any other Person shall
entitle any Person to be subrogated to the rights of Lender under any Loan
Document unless and until the Obligations have been fully performed and paid
irrevocably in cash and this Agreement has been terminated. Any sums expended by
Lender as a result of any Borrower’s or any Guarantor’s failure to pay, perform
or comply with any Loan Document or any of the Obligations may be charged to
Borrower’s account as an Advance under the Revolving Facility and added to the
Obligations and increase the principal amount outstanding hereunder.

 

18

 

 

2.9 Grant of Security Interest; Collateral

 

(a) To secure the payment and performance of the Obligations, the Borrower
hereby grants to Lender a continuing security interest in and Lien upon, and
pledges to Lender, all of its right, title and interest in and to the following,
whether now owned or hereafter acquired (collectively and each individually, the
“Collateral”):

 

(i) all of the Borrower’s present and future Accounts, including all Related
Property of the Accounts and all contracts, Documents, Instruments, and Chattel
Paper relating to or arising out of any of the foregoing;

 

(ii) all of Borrower’s deposit accounts;

 

(iii) all Books and Records;

 

(iv) all other personal property and fixtures of Borrower, including all
inventory, equipment, furniture, general intangibles (including, without
limitation, payment intangibles and software), chattel paper, supporting
obligations, investment property, instruments, securities, contract rights,
stock in direct and indirect subsidiaries, machinery, deposit accounts,
letter-of-credit rights, intellectual property, copyrights, trademarks, patents,
and tradestyles, except that Excluded Collateral shall not be included in
Collateral under this clause (iv); and



19

 

  

(v) any and all additions to or substitutions for any of the foregoing, and any
and all replacements and proceeds (including insurance proceeds) of any of the
foregoing.

 

(b) Upon the execution and delivery of this Agreement, and upon the proper
filing of the necessary financing statements without any further action, Lender
will have a good, valid and perfected first priority Lien and security interest
in all Collateral which may be perfected by the filing of financing statements,
subject to no transfer or other restrictions or Liens of any kind in favor of
any other Person except for Permitted Liens and except that the Lender’s
security interest in inventory may be subordinate to security interests in favor
of suppliers of such inventory. No financing statement relating to any of the
Collateral is on file in any public office except those (i) on behalf of Lender,
and/or (ii) in connection with Permitted Liens.

 

2.10 Collateral Administration

 

(a) All Collateral (except funds required to be deposited in the Lockbox
Account) will at all times be kept by Borrower at the locations set forth on
Schedule 5.17B hereto and shall not, without concurrent written notice to
Lender, be moved therefrom and in any case shall not be moved outside the
continental United States.

 

(b) Borrower shall keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit such records to Lender on such
periodic basis as Lender may reasonably request. After the occurrence and during
the continuance of an Event of Default, and upon Lender’s request, Borrower
shall execute and deliver to Lender formal written assignments of all of its
Accounts weekly or daily as Lender may request, including all Accounts created
since the date of the last assignment, together with copies of claims, invoices
and/or other information related thereto. To the extent that collections from
such assigned accounts exceed the amount of the Obligations, such excess amount
shall not accrue interest in favor of Borrower, but shall be available to
Borrower upon Borrower’s written request, and any such return of excess funds
shall not be deemed to be an Advance.

 

(c) Any of Lender’s officers, employees, representatives or agents shall have
the right, at any time during normal business hours upon reasonable prior notice
to Borrower, to verify the validity, amount or any other matter relating to any
Accounts of Borrower. Borrower shall cooperate fully with Lender in an effort to
facilitate and promptly conclude such verification.

 

(d) Lender shall have the right at all times after the occurrence and during the
continuance of an Event of Default to notify Account Debtors owing Accounts to
Borrower that their Accounts have been assigned to Lender and to collect such
Accounts directly in its own name and to charge collection costs and expenses,
including reasonable attorneys’ fees, to Borrower.

 

20

 

 

(e) As and when determined by Lender in its Permitted Discretion, Lender shall
have the right to perform the searches described in clauses (i) and (ii) below
against Borrower (the results of which are to be consistent with Borrower’s
representations and warranties under this Agreement), on a quarterly basis at
Borrower’s reasonable expense, unless an Event of Default has occurred and is
continuing in which case such searches shall be conducted as often as Lender
deems appropriate, at Borrower’s expense: (i) UCC searches with the Secretary of
State and local filing offices of each jurisdiction where Borrower maintains its
executive offices, a place of business or assets or in which they are organized;
and (ii) judgment, federal tax lien and corporate and partnership tax lien
searches, in each jurisdiction searched under clause (i) above.

 

(f) Borrower (i) shall provide prompt written notice to its current bank to
transfer all items, collections and remittances to the Concentration Account,
(ii) shall direct each Account Debtor to make payments to the appropriate
Lockbox Account as set forth in Section 2.5, and Borrower hereby authorizes
Lender, upon any failure to send such notices and directions within ten (10)
calendar days after the date of this Agreement (or ten (10) calendar days after
the Person becomes an Account Debtor), to send any and all similar notices and
directions to such Account Debtors, and (iii) shall do anything further that may
be lawfully required and reasonably requested by Lender to secure Lender and
effectuate the intentions of the Loan Documents. At Lender’s request, Borrower
shall promptly deliver to Lender all items for which Lender must receive
possession or control to obtain a perfected security interest and all notes,
certificates, and documents of title, Chattel Paper, warehouse receipts,
Instruments, and any other similar instruments constituting Collateral.

 

2.11 Power of Attorney

 

Lender is hereby irrevocably made, constituted and appointed the true and lawful
attorney-in-fact for Borrower (without requiring Lender to act as such) with
full power of substitution to do the following: (i) upon the occurrence and
during the continuance of an Event of Default, endorse the name of the Borrower
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrower and constitute collections on its
Accounts; (ii) upon the occurrence and during the continuance of Event of
Default, execute in the name of Borrower any financing statements, schedules,
assignments, instruments, documents, and statements that it is obligated to give
Lender under any of the Loan Documents; (iii) upon the occurrence and during the
continuance of an Event of Default, do such other and further acts and deeds in
the name of Borrower that Lender may reasonably deem necessary or desirable to
enforce any Account or other Collateral including, without limitation, (a)
demand, collect, receive for and give renewals, extensions, discharges and
releases of any Account, (b) take possession of and liquidate any Account, (c)
institute and prosecute legal and equitable proceedings to realize upon any
Account, and (d) settle, compromise, compound or adjust claims in respect of any
Account or any legal proceedings brought in respect thereof; (iv) upon the
occurrence and during the continuance of an Event of Default, in the name of
Borrower, notify the Post Office authorities to change the address for the
delivery of mail addressed to Borrower to such address as Lender may designate
(notwithstanding the foregoing, for the purposes of notice and service of
process to or upon Borrower as set forth in this Agreement, Lender’s rights to
change the address for the delivery of mail shall not give Lender the right to
change the address for notice and service of process to or upon Borrower in this
Agreement); (v) perfect Lender’s security interest or lien in any Collateral,
(vi) upon the occurrence and during the continuance of an Event of Default,
engage, on behalf of Borrower, a third party to service and collect Borrower’s
receivables, including billing and rebilling third party payors as well as the
patients to the extent of their obligations thereunder and (vii) sign IRS Forms
W-9 on behalf of Borrower reflecting Borrower’s address as the address of the
Lockboxes established pursuant to Section 2.5 and deliver such Forms to third
party payors on the Borrower’s Accounts. In addition, if either Borrower
breaches its obligation hereunder to direct payments of Accounts or the proceeds
of any other Collateral to the appropriate Lockbox Account, Lender, as the
irrevocably made, constituted and appointed true and lawful attorney for
Borrower pursuant to this paragraph, may by the signature or other act of any of
Lender’s officers or authorized signatories (without requiring any of them to do
so), direct any federal, state or private payor or fiscal intermediary to pay
proceeds of Accounts or any other Collateral to the appropriate Lockbox Account.
The appointment of Lender as attorney-in-fact for Borrower is coupled with an
interest and is irrevocable.

 

21

 

 

2.12 Setoff Rights

 

During the continuance of any Event of Default, Lender is hereby authorized by
Borrower at any time or from time to time, with reasonably prompt subsequent
notice to Borrower (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply any and all (a) balances held
by Lender or any of Lender’s Affiliates for the account of Borrower or any of
its Subsidiaries (regardless of whether such balances are then due to Borrower
or its Subsidiaries), and (b) other property at any time held or owing by Lender
to or for the credit or for the account of Borrower or any of its Subsidiaries,
against and on account of any of the Obligations then due and owing.

 

III.FEES AND OTHER CHARGES

 

3.1 Facility Fee

 

On the Closing Date, Borrower shall pay to Lender one and a half percent (1.5%)
of the Facility Cap as a nonrefundable fee. The fee payable pursuant to this
Section 3.1 and the fee payable pursuant to the last sentence of Section 2.1(c)
are herein collectively referred to as the “Facility Fee”.

 

3.2 Unused Line Fee

 

Borrower shall pay to Lender monthly an unused line fee (the “Unused Line Fee”)
in an amount equal to one-half of one percent (0.5%) per annum of the difference
derived by subtracting (i) the daily average amount of the balances under the
Revolving Facility outstanding during the preceding month, from (ii) the
Facility Cap. The Unused Line Fee shall be payable monthly in arrears but in no
event later than the first day of each successive calendar month (starting with
May 1, 2013). Payment of the Unused Line Fee may be made, at the discretion of
Lender: (i) by application of available funds in the Concentration Account
pursuant to Section 2.5, (ii) by application of Advances under the Revolving
Facility pursuant to Section 2.1, or (iii) directly by Borrower.

 

22

 

 

3.3 Collateral Management Fee

 

Borrower shall pay Lender as additional interest a monthly collateral management
fee (the “Collateral Management Fee”) for monitoring and servicing the Revolving
Facility, equal to one-half of one percent (0.50%) per annum calculated on the
basis of the average daily balance under the Revolving Facility outstanding
during the preceding month. The Collateral Management Fee shall be payable
monthly in arrears but in no event later than the first day of each successive
calendar month (starting with May 1, 2013). Payment of the Collateral Management
Fee may be made, at the discretion of Lender: (i) by application of available
funds in the Concentration Account pursuant to Section 2.5, (ii) by application
of Advances under the Revolving Facility pursuant to Section 2.1, or (iii)
directly by Borrower. The final payment shall be pro rated to the date of
payment in full and shall be paid on that date as part of the Obligations.

 

3.4 Early Termination Fees

 

Upon a Revolving Facility Termination, Borrower shall pay Lender (in addition to
the then outstanding principal, accrued interest and other Obligations (other
than indemnity obligations with respect to which no claim has been made)
relating to the Revolving Facility pursuant to the terms of this Agreement and
any other Loan Documents), as yield maintenance for the loss of bargain and not
as a penalty, an amount equal to the applicable Minimum Termination Fee.
Notwithstanding any other provision thereof, no Minimum Termination Fee as
described above shall be due and payable if (i) Borrower refinances the
Obligations with Lender (which, for purposes hereof, shall include SCM Specialty
Finance Opportunities Fund, L.P. and any of its parents, subsidiaries or
Affiliates), (ii) this Agreement terminates in accordance with its terms at the
end of its Term, or (iii) Borrower terminates this Agreement within 10 days
after Borrower provides written notice to Lender of a default by Lender
hereunder, and such default by Lender remains uncured as of the date of such
termination.

 

23

 

 

3.5 [Intentionally Omitted]

 

3.6 Computation of Fees; Lawful Limits

 

All fees hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed in each calculation period, as applicable. In
no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the interest and other charges paid or agreed to be paid to
Lender for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under applicable law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then,
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Lender shall have received interest or any other charges of any kind which might
be deemed to be interest under applicable law in excess of the maximum lawful
rate, then such excess shall be applied first to any unpaid fees and charges
hereunder, then to unpaid principal balance owed by Borrower hereunder, and if
the then remaining excess interest is greater than the previously unpaid
principal balance, Lender shall promptly refund such excess amount to Borrower
and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section shall control to the
extent any other provision of any Loan Document is inconsistent herewith.

 

3.7 Default Rate of Interest

 

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate of interest in effect at such time with respect to the
Obligations shall be increased by 5% per annum (the “Default Rate”). Such
increase shall be in addition to any other specific charges provided for herein
for noncompliance with specific provisions of this Agreement.

 

3.8 Acknowledgement of Joint and Several Liability

 

Each Borrower acknowledges that it is jointly and severally liable for all of
the Obligations under the Loan Documents. Each Borrower expressly understands,
agrees and acknowledges that (i) Borrowers are all Affiliated entities by common
ownership, (ii) each Borrower desires to have the availability of one common
credit facility instead of separate credit facilities, (iii) each Borrower has
requested that Lender extend such a common credit facility on the terms herein
provided, (iv) Lender will be lending against, and relying on a lien upon, all
of the Collateral even though the proceeds of any particular loan made hereunder
may not be advanced directly to a particular Borrower, (v) each Borrower will
nonetheless benefit by the making of all such loans by Lender and the
availability of a single credit facility of a size greater than each could
independently warrant, and (vi) all of the representations, warranties,
covenants, obligations, conditions, agreements and other terms contained in the
Loan Documents shall be applicable to and be binding upon each Borrower.

 

IV.CONDITIONS PRECEDENT

 

4.1 Conditions to Initial Advance and Closing

 

The obligations of Lender to consummate the transactions contemplated herein and
to make the initial Advance under the Revolving Facility (the “Initial Advance”)
are subject to the satisfaction, in the sole judgment of Lender, of the
following:

 

(a) (i) Borrower shall have delivered to Lender (A) the Loan Documents to which
it is a party, each duly executed by an authorized officer of Borrower and any
other parties thereto, and (B) a Borrowing Certificate in the form of Exhibit A
for the Initial Advance under the Revolving Facility executed by an authorized
officer of Borrower, and (ii) each Guarantor, if any, shall have delivered to
Lender the Loan Documents to which such Guarantor is a party, each duly executed
and delivered by such Guarantor or an authorized officer of such Guarantor, as
applicable, and the other parties thereto;

 

24

 

 

(b) all in form and substance satisfactory to Lender in its Permitted
Discretion, Lender shall have received (i) a report of Uniform Commercial Code
financing statement, tax and judgment lien searches performed with respect to
the Borrower and Guarantor in each jurisdiction determined by Lender in its
Permitted Discretion, and such report shall show no Liens on the Collateral
(other than Permitted Liens and Liens that will be terminated prior to any
Advance subsequent to the Initial Advance) and (ii) each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
any Loan Documents or under law or requested by Lender to be filed, registered
or recorded to create in favor of Lender, a perfected first priority security
interest upon the Collateral to the extent set forth in Section 2.9(b),
including, without limitation, deposit account control agreements with respect
to all of Borrower’s deposit accounts, to the extent so required by Lender;

 

(c) Lender shall have received (i) a certified copy of the Charter Documents,
all in form and substance reasonably acceptable to Lender, (ii) a certificate of
the corporate secretary or assistant secretary of each Borrower dated the
Closing Date, as to the incumbency and signature of the Persons executing the
Loan Documents, in form and substance reasonably acceptable to Lender, and (iii)
the written legal opinion of counsel for Borrower and Guarantors, in form and
substance satisfactory to Lender and its counsel, addressing the organization of
the Borrower and any entities who are Guarantors, the due authorization and
execution of the Loan Documents, the absence of conflicts between the Loan
Documents and the organizational documents of the Borrower and any entities that
are Guarantors, and the legal, valid and binding effect of the Loan Documents;

 

(d) Lender shall have completed examinations, the results of which shall be
satisfactory in form and substance to Lender, of the Collateral, the financial
statements and the books, records, business, obligations, financial condition
and operational state of each Borrower and Guarantor, and each such Person shall
have demonstrated to Lender’s satisfaction that (i) its operations comply, in
all material respects, with all applicable federal, state, foreign and local
laws, statutes and regulations, except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect (ii) its operations are
not the subject of any governmental investigation, evaluation or any remedial
action which could reasonably be expected to result in any Material Adverse
Effect, and (iii) it has no liability (whether contingent or otherwise) that
would reasonably be expected to have a Material Adverse Effect;

 

(e) Lender shall have received all fees, charges and expenses payable to Lender
on or prior to the Closing Date pursuant to the Loan Documents;

 

25

 

 

(f) Borrower shall be in compliance with Section 6.5, and Lender shall have
received (i) copies of all such insurance policies, and (ii) a copy of the
declarations page for such insurance policies confirming that the Lender has
been named as sole beneficiary, loss payee or additional insured, as
appropriate;

 

(g) All corporate and other proceedings, documents, instruments and other legal
matters in connection with the transactions contemplated by the Loan Documents
shall be satisfactory to Lender;

 

(h) All payments required under any management agreement between the Borrower
and an Affiliate pursuant to which such third party is compensated for providing
any management services of any nature to Borrower, shall be subordinated to the
Obligations of Borrower hereunder;

 

(i) (i) No default shall exist pursuant to any of Borrower’s obligations under
any material contract and Borrower shall be in compliance with all applicable
laws in all material respects, in each case except to the extent such failure
would not reasonably be expected to have a Material Adverse Effect and (ii)
Borrower has no accounts payable or taxes payable that have been outstanding for
more than 90 days, or to the extent that such accounts payable or taxes payable
exist, Borrower shall provide to Lender written evidence (satisfactory to Lender
in its sole discretion) from such account creditors and/or taxing authorities of
payment plans with respect thereto;

 

(j) Lender shall have completed its legal due diligence examinations of
Borrower, the results of which shall be satisfactory in form and substance to
Lender, as evidenced by Lender’s execution of the Loan Documents;

 

(k) Lender shall have completed a background check of the principals of Borrower
and all Guarantors and the results of such background checks are satisfactory to
Lender in its sole discretion;

 

(l) Borrower shall have provided evidence satisfactory to Lender of Borrower’s
compliance with the requirements of Section 6.15;

 

(m) Since the date of most recent financial statements provided by Borrower to
Lender, no event has occurred which has had or would reasonably be expected to
have a Material Adverse Effect;

 

(n) Borrower shall have executed and delivered to Lender an IRS Form 8821 in
form acceptable to Lender;

 

(o) The transactions contemplated by that certain Agreement and Plan of Merger
dated as of January 25, 2013, by and among Selway Capital Acquisition
Corporation, Selway Merger Sub, Inc., Healthcare Corporation of America,
Prescription Corporation of America, Gary Sekulski, as the representative of the
stockholders of Healthcare Corporation of America, and Edmundo Gonzalez, as the
representative of Selway Capital Acquisition Corporation, shall have been
consummated in accordance with said Agreement and Plan of Merger;

 

26

 

 

(p) The Initial Advance shall not exceed $300,000; and

 

(q) Lender shall have received such other documents, certificates, information
or legal opinions as Lender may reasonably request, all in form and substance
reasonably satisfactory to Lender.

 

4.2 Conditions to Each Advance

 

The obligation of Lender to make any Advance subsequent to the Initial Advance
is subject to the satisfaction, in the sole judgment of Lender in the exercise
of its Permitted Discretion, of the following additional conditions precedent:

 

(a) Lender shall have received, in form and substance satisfactory to Lender,
(i) evidence of the repayment in full and termination of any existing
indebtedness other than Permitted Indebtedness and all related documents,
agreements and instruments and of all Liens, security interests and Uniform
Commercial Code financing statements relating thereto or, in the sole discretion
of Lender, such existing indebtedness is (A) expressly subordinated to the
Obligations of Borrower hereunder pursuant to a Subordination Agreement
acceptable in form and substance to Lender, (B) matures subsequent to the
Maturity Date, (C) does not require any payment other than interest, reasonable
fees and expenses during the Term, and (D) will receive no payments following an
Event of Default under this Agreement, and (ii) release and termination of any
and all Liens, security interest and/or Uniform Commercial Code financing
statements in, on, against or with respect to any of the Collateral (other than
Permitted Liens);

 

(b) Borrower shall have delivered to Lender a Landlord Waiver and Consent with
respect to that portion of the space occupied by Borrower necessary for Lender
or its agent to bill and collect Accounts upon an Event of Default;

 

(c) Borrower shall have provided Lender with all information (including,
including without limitation, user identifications and passwords) necessary for
Lender to have on-line access to view all information regarding all of
Borrower’s bank accounts;

 

(d) Borrower shall have delivered to Lender a Borrowing Certificate for the
Advance executed by an authorized officer of Borrower, which shall constitute a
representation and warranty by Borrower as of the Borrowing Date of such Advance
that the conditions contained in this Section 4.2 have been satisfied; provided,
however, that any determination as to whether to fund Advances or extensions of
credit shall be made by Lender in its Permitted Discretion;

 

(e) each of the representations and warranties made by Borrower in or pursuant
to this Agreement shall be accurate in all material respects on and as of the
date the advance is requested as if made on and as of such date, before and
after giving effect to such advance; and no Default or Event of Default shall
have occurred and be continuing or would exist after giving effect to the
Advance under the Revolving Facility on such date;

 

27

 

 

(f) immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances under the Revolving Facility shall not
exceed either the Availability and the Facility Cap;

 

(g) Lender shall have received on or prior to the date of the requested Advance
all fees, charges and expenses payable to Lender on or prior to such date
pursuant to the Loan Documents;

 

(h) Lender shall have received the results of a suits, liens, and judgments
search of state court records which shows no exceptions to the Borrower’s
representations and warranties herein; and

 

(i) Lender shall have received such other documents, certificates or information
as Lender may reasonably request, all in form and substance reasonably
satisfactory to Lender.

 

V.REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as of the date hereof, the Closing Date, and
each Borrowing Date as follows:

 

5.1 Organization and Authority

 

Borrower is a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of its state of formation. Borrower
(i) has all requisite corporate power and authority to own its properties and
assets and to carry on its business as now being conducted and as contemplated
in the Loan Documents, (ii) is duly qualified to do business in every
jurisdiction in which failure so to qualify would reasonably be expected to have
a Material Adverse Effect, and (iii) has requisite power and authority (A) to
execute, deliver and perform the Loan Documents to which it is a party, (B) to
borrow hereunder, (C) to consummate the transactions contemplated under the Loan
Documents, and (D) to grant the Liens with regard to the Collateral pursuant to
the Loan Documents to which it is a party. Borrower is not an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, nor is Borrower controlled by such an “investment
company.”

 

5.2 Loan Documents

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party, and the consummation of the transactions contemplated
thereby, (i) have been duly authorized by all requisite action of Borrower and
have been duly executed and delivered by or on behalf of Borrower; (ii) do not
violate any provisions of (A) applicable law, statute, rule, regulation,
ordinance or tariff the effect of which would reasonably be expected to have a
Material Adverse Effect, (B) any order of any Governmental Authority binding on
Borrower or any of their respective properties the effect of which would
reasonably be expected to have a Material Adverse Effect, or (C) the certificate
of incorporation or bylaws (or any other equivalent governing agreement or
document) of Borrower, or any agreement between Borrower and its shareholders,
members, partners or equity owners or among any such shareholders, members,
partners or equity owners; (iii) are not in conflict with, and do not result in
a breach or default of or constitute an Event of Default, or an event, fact,
condition, breach, Default or Event of Default under, any indenture, agreement
or other instrument to which Borrower is a party, or by which the properties or
assets of Borrower are bound, the effect of which would reasonably be expected
to have a Material Adverse Effect; (iv) except as set forth therein, will not
result in the creation or imposition of any Lien of any nature upon any of the
properties or assets of Borrower, and (v) do not require the consent, approval
or authorization of, or filing, registration or qualification with, any
Governmental Authority or Borrower unless otherwise obtained. When executed and
delivered, each of the Loan Documents to which Borrower is a party will
constitute the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as may be limited by
bankruptcy or similar laws affecting creditors’ rights generally.

 

28

 

 

5.3 Subsidiaries, Capitalization and Ownership Interests

 

As of the date of this Agreement, Borrower has no Subsidiaries other than those
Persons listed as Subsidiaries on Schedule 5.3, each of which are either other
Borrowers or Guarantors of the Obligations herein. Schedule 5.3 also states the
authorized and issued capitalization of Borrower and each subsidiary, the number
and class of equity securities and/or ownership, voting or partnership interests
issued and outstanding of Borrower and the record and beneficial owners thereof
(including options, warrants and other rights to acquire any of the foregoing).
The ownership or partnership interests of each Borrower that is a limited
partnership or a limited liability company are not certificated, the documents
relating to such interests do not expressly state that the interests are
governed by Article 8 of the Uniform Commercial Code, and the interests are not
held in a securities account. The outstanding equity securities and/or
ownership, voting or partnership interests of Borrower have been duly authorized
and validly issued and are fully paid and nonassessable, and each Person listed
on Schedule 5.3 owns beneficially and of record all of the equity securities
and/or ownership, voting or membership interests it is listed as owning free and
clear of any Liens other than Liens created by the Loan Documents. Except as
listed on Schedule 5.3, Borrower does not own an interest or participates or
engages in any joint venture, partnership or similar arrangements with any
Persons.

 

5.4 Properties

 

Borrower (i) is the sole owner and has good, valid and marketable title to, or a
valid leasehold interest in, all of its material properties and assets,
including the Collateral, whether personal or real, subject to no transfer
restrictions or Liens of any kind except for Permitted Liens, and (ii) is in
compliance in all material respects with each lease to which it is a party or
otherwise bound except for such noncompliance as would not reasonably be
expected to have a Material Adverse Effect. Schedule 5.4 lists all real
properties (and their locations) owned or leased by or to Borrower. Borrower
enjoys peaceful and undisturbed possession under all such leases and such leases
are all the leases necessary for the operation of such properties and assets,
are valid and subsisting and are in full force and effect.

 

29

 

 

5.5 Other Agreements

 

Borrower is not (i) a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which would materially
adversely affect its ability to execute and deliver, or perform under, any Loan
Document or to pay the Obligations, (ii) in default in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement, document or instrument to which it is a party or to which any of
its properties or assets are subject, which default, if not remedied within any
applicable grace or cure period would reasonably be expected to have a Material
Adverse Effect, nor is there any event, fact, condition or circumstance which,
with notice or passage of time or both; would constitute or result in a
conflict, breach, default or event of default under, any of the foregoing which,
if not remedied within any applicable grace or cure period would reasonably be
expected to have a Material Adverse Effect; or (iii) a party or subject to any
agreement, document or instrument with respect to, or obligation to pay any,
service or Management Fee to a third party (other than Affiliates) with respect
to, the ownership, operation, leasing or performance of any of its business or
any facility, nor is there any manager with respect to any such facility.

 

5.6 Litigation

 

Except as set forth on Schedule 5.6, there is no action, suit, proceeding or
investigation pending or, to Borrower’s knowledge, threatened against Borrower
that (i) could reasonably be expected to prevent the validity of any of the Loan
Documents or the right of Borrower to enter into any Loan Document or to
consummate the transactions contemplated thereby or (ii) could reasonably be
expected to be or have, either individually or in the aggregate, any Material
Adverse Change or Material Adverse Effect. Borrower is not aware that there is
any basis for the foregoing. Borrower is not a party or subject to any order,
writ, injunction, judgment or decree of any Governmental Authority that would
reasonably be expected to have a Material Adverse Effect. There is no action,
suit, proceeding or investigation initiated by Borrower currently pending.

 

5.7 Hazardous Materials

 

Except as would not reasonably be expected to have a Material Adverse Effect,
Borrower is in compliance in all material respects with all applicable
Environmental Laws. Except as would not reasonably be expected to have a
Material Adverse Effect, Borrower has not been notified of any action, suit,
proceeding or investigation (i) relating in any way to compliance by or
liability of Borrower under any Environmental Laws, (ii) which otherwise deals
with any Hazardous Substance or any Environmental Law, or (iii) which seeks to
suspend, revoke or terminate any license, permit or approval necessary for the
generation, handling, storage, treatment or disposal of any Hazardous Substance.

 

5.8 Tax Returns, Governmental Reports

 

Borrower (i) has filed all material federal, state, foreign (if applicable) and
local tax returns and other reports or extensions which are required by law to
be filed by Borrower, and (ii) has paid all material taxes, assessments, fees
and other governmental charges, including, without limitation, payroll and other
employment related taxes, in each case that are due and payable.

 

30

 

 

5.9 Financial Statements and Reports

 

All financial statements relating to Borrower that have been or may hereafter be
delivered to Lender by Borrower are accurate and complete in all material
respects and have been prepared in accordance with GAAP consistently applied
with prior periods. Borrower has no material obligations or liabilities of any
kind not disclosed in such financial information or statements, and since the
date of the most recent financial statements submitted to Lender, there has not
occurred any Material Adverse Change or Material Adverse Effect or, to
Borrower’s knowledge, any other event or condition that would reasonably be
expected to have a Material Adverse Effect.

 

5.10 Compliance with Law

 

Borrower (i) is in substantial compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
Borrower and/or Borrower’s business, assets or operations, including, without
limitation, ERISA and Healthcare Laws, and (ii) is not in violation of any order
of any Governmental Authority or other board or tribunal, except where
noncompliance or violation would not reasonably be expected to have a Material
Adverse Effect. There is no event, fact, condition or circumstance which, with
notice or passage of time, or both, would constitute or result in any
noncompliance with, or any violation of, any of the foregoing, in each case
except where noncompliance or violation would not reasonably be expected to have
a Material Adverse Effect. Borrower has not received any notice that Borrower is
not in compliance in any respect with any of the requirements of any of the
foregoing. Borrower has (a) not engaged in any Prohibited Transactions as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder, (b) not
failed to meet any applicable minimum funding requirements under Section 302 of
ERISA in respect of its plans and no such funding requirements have been
postponed or delayed, (c) no knowledge of any event or occurrence which would
cause the Pension Benefit Guaranty Corporation to institute proceedings under
Title IV of ERISA to terminate any of the employee benefit plans, (d) no
fiduciary responsibility under ERISA for investments with respect to any plan
existing for the benefit of Persons other than its employees or former
employees, or (e) not withdrawn, completely or partially, from any
multi-employer pension plans so as to incur liability under the MultiEmployer
Pension Plan Amendments of 1980. With respect to Borrower, there exists no event
described in Section 4043 of ERISA, excluding Subsections 4043(b)(2) and
4043(b)(3) thereof, for which the thirty (30) day notice period contained in 12
C.F.R. § 26153 has not been waived. Borrower has maintained in all material
respects all records required to be maintained by the Joint Commission on
Accreditation of Healthcare Organizations, the Food and Drug Administration,
Drug Enforcement Agency and State Boards of Pharmacy and the federal and state
Medicare and Medicaid programs as required by the Healthcare Laws and, to the
best knowledge of Borrower, there are no presently existing circumstances which
likely would result in material violations of the Healthcare Laws.

 

31

 

 

5.11 Intellectual Property

 

Borrower does not own, license or utilize, and is not a party to, any patents,
patent applications, registered trademarks, registered trademark applications,
registered service marks, registered copyrights, copyright applications,
material trade names, proprietary software or licenses of intellectual property
(excluding commercially available off-the-shelf software) (collectively, the
“Intellectual Property”).

 

5.12 Licenses and Permits; Labor

 

Borrower is in substantial compliance with and has all Permits necessary or
required by applicable law or Governmental Authority for the operation of its
businesses except where the failure to be in compliance would not reasonably be
expected to have a Material Adverse Effect. All of the foregoing are in full
force and effect and not in known conflict with the rights of others except
where the failure to be in compliance would not reasonably be expected to have a
Material Adverse Effect. Borrower is not (i) in breach of or default under the
provisions of any of the foregoing, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, Default or Event of Default under, any of the
foregoing which, if not remedied within any applicable grace or cure period
would reasonably be expected to have a Material Adverse Effect, (ii) a party to
or subject to any agreement, instrument or restriction that is so unusual or
burdensome that it might have a Material Adverse Effect, and/or (iii) and has
not been, involved in any labor dispute, strike, walkout or union organization
which would reasonably be expected to have a Material Adverse Effect.

 

5.13 Disclosure

 

No Loan Document nor any other agreement, document, certificate, or statement
furnished to Lender by or on behalf of Borrower in connection with the
transactions contemplated by the Loan Documents, when taken as a whole contains
any untrue statement of material fact or omits to state any fact necessary to
make the statements therein not materially misleading in light of current
circumstances.

 

5.14 Existing Indebtedness; Investments, Guarantees and Certain Contracts

 

Except as permitted by the Loan Documents Borrower (i) has no outstanding
Indebtedness other than Permitted Indebtedness, (ii) is not subject or party to
any mortgage, note, indenture, indemnity or guarantee of, with respect to or
evidencing any Indebtedness of any other Person other than in connection with a
Permitted Lien, or (iii) does not own or hold any equity or long-term debt
investments in, and does not have any outstanding advances to or any outstanding
guarantees for the obligations of, or any outstanding borrowings from, any
Person. Borrower has performed all material obligations required to be performed
by Borrower pursuant to or connection with its outstanding Indebtedness and the
items permitted by the Loan Documents and there has occurred no breach, default
or event of default under any document evidencing any such items or any fact,
circumstance, condition or event which, with the giving of notice or passage of
time or both, would constitute or result in a breach, default or event of
default thereunder giving the other party the right to accelerate amounts owing,
demand payment in full or otherwise take actions adverse to the interests of the
Borrower.

 

32

 

 

5.15 Agreements with Affiliates

 

There are no existing or proposed material agreements, arrangements,
understandings or transactions between Borrower and any of Borrower’s officers,
members, managers, directors, stockholders, partners, other interest holders,
employees or Affiliates or any members of their respective immediate families,
other than customary employment agreements.

 

5.16 Insurance

 

Borrower has in full force and effect such insurance policies as are customary
in its industry and as may be required pursuant to Section 6.5 hereof. All such
insurance policies as in force on the date of this Agreement are listed and
described on Schedule 5.16.

 

5.17 Names, Location of Offices, Records and Collateral

 

During the preceding five years, Borrower has not conducted business under or
used any name (whether corporate, partnership or assumed) other than as shown on
Schedule 5.17A. Borrower is the sole owner of all of its names listed on
Schedule 5.17A, and any and all business done and invoices issued in such names
are Borrower’s sales, business and invoices. Each trade name of Borrower
represents a division or trading style of Borrower. Borrower maintains its
places of business and chief executive offices only at the locations set forth
on Schedule 5.17B, and all Accounts of Borrower arise, originate and are
located, and all of the Collateral and all books and records in connection
therewith or in any way relating thereto or evidence the Collateral are located
and shall be only, in and at such locations. All of the Collateral is located
only in the continental United States.

 

5.18 Non-Subordination

 

The Obligations are not subordinated in any way to any other obligations of
Borrower or to the rights of any other Person.

 

5.19 Accounts

 

In determining which Accounts are Eligible Receivables, Lender may rely on all
statements and representations made by Borrower with respect to any Account.
Unless otherwise indicated in writing to Lender, each Account of Borrower that
is included on a Borrowing Certificate as an Eligible Receivable (i) is genuine
and in all respects what it purports to be and is not evidenced by a judgment,
(ii), is for a liquidated amount maturing as stated in a claim or invoice
covering such sale of goods or rendering of Healthcare Services, a copy of which
has been furnished or is available to Lender, (iii) if included on a Borrowing
Certificate, is an Eligible Receivable and, together with Lender’s security
interest therein, is not and will not be in the future (by voluntary act or
omission by Borrower), subject to any offset, lien, deduction, defense, dispute,
counterclaim or other adverse condition, is absolutely owing to Borrower and is
not contingent in any respect or for any reason, unless such offset, lien,
deduction, defense, dispute, counterclaim or other adverse condition has been
fully taken into account in determining the net collectible value of such
Account in the Borrowing Base, (iv) there are no facts, events or occurrences
which in any way impair the validity or enforceability thereof or materially
reduce the amount payable thereunder from the face amount of the claim or
invoice and statements delivered to Lender with respect thereto, (v) (A) the
Account Debtor thereunder had the capacity to contract at the time any contract
or other document giving rise thereto was executed and (B) such Account Debtor
is solvent, (vi) there are no proceedings or actions which are threatened or
pending against any Account Debtors thereunder which might result in any
Material Adverse Change in such Account Debtor’s financial condition or the
collectability thereof, (vii) has been billed and forwarded to the Account
Debtor for payment in accordance with applicable laws and is in substantial
compliance and conformance with any requisite procedures, requirements and
regulations governing payment by such Account Debtor with respect to such
Account, and (vii) Borrower has obtained and currently has all Permits necessary
in the generation thereof except for any failure to obtain a Permit which would
not reasonably be expected to have a Material Adverse Effect.

 

33

 

 

5.20 Healthcare Law Compliance

 

Without limiting or being limited by any other provision of any Loan Document,
Borrower has timely filed or caused to be filed all material cost and other
reports of every kind required by law, agreement or otherwise, if any, for
Borrower’s activities. There are no material claims, actions or appeals pending
before any commission, board or agency or other Governmental Authority. No
validation review or program integrity review related to Borrower or the
consummation of the transactions contemplated herein or to the Collateral are
required by any commission, board or agency or other Governmental Authority in
connection with any Medicare or Medicaid program, and to the knowledge of
Borrower, no such reviews are scheduled, pending or threatened against or
affecting any of the Collateral or the consummation of the transactions
contemplated hereby.

 

5.21 Reliance on Representations; Survival

 

Borrower makes the representations and warranties contained herein with the
knowledge and intention that Lender is relying and will rely thereon. All such
representations and warranties will survive the execution and delivery of this
Agreement and the making of the Advances under the Revolving Facility. No
investigation or inquiry made by or on behalf of Lender nor knowledge by Lender
which is in any fashion inconsistent with the representations and warranties
contained herein, shall in any way (i) affect or lessen the representations and
warranties made and entered into by the Borrower hereunder, or (ii) reduce or in
any way affect Lender’s rights with respect to a breach of such representations
and warranties.

 

VI.AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, until full performance and satisfaction,
and payment in full in cash, of all the Obligations (other than indemnity
obligations with respect to which no claim has been made) and termination of
this Agreement:

 

34

 

 

6.1 Financial Statements, Reports and Other Information

 

(a) Financial Reports. Borrower shall furnish to Lender (i) as soon as available
and in any event within one hundred twenty (120) calendar days after the end of
each fiscal year of Borrower, annual consolidated and consolidating financial
statements of Borrower, including the notes thereto, consisting of a
consolidated and consolidating balance sheet at the end of such completed fiscal
year and the related consolidated and consolidating statements of income,
retained earnings, cash flows and owners’ equity for such completed fiscal year,
compiled by an accounting firm acceptable to Lender (it being stipulated that
CohnReznick LLP is an accounting firm acceptable to Lender) and, if Borrower’s
annual revenues exceed $20,000,000, such financial statements shall be audited
and certified without qualification by an independent certified public
accounting firm acceptable to Lender and accompanied by related management
letters, if available, and (ii) within twenty (20) calendar days after the end
of each calendar month, unaudited consolidated and consolidating financial
statements of Borrower consisting of a balance sheet and statements of income,
retained earnings, cash flows and owners’ equity as of the end of such calendar
month. All such financial statements shall be prepared in accordance with GAAP
consistently applied with prior periods. With each such financial statement,
Borrower shall also deliver a compliance certificate of its chief executive
officer or chief financial officer in the form set forth in Exhibit B showing
compliance with all financial covenants set forth in Annex I. Notwithstanding
any other provision of this Agreement, in the event any of the financial
statements or other financial reports due by Borrower under this Section 6.1(a)
are not timely delivered to Lender, Borrower shall pay Lender a late fee equal
to $250 per day until such statements or reports are delivered to Lender. Such
late fee shall be in addition to any other fees, charges or other provisions
that may increase the Applicable Rate of interest hereunder and the assessment
or collection of such late fee shall not, unless Lender specifically agrees in
writing to the contrary, prevent Lender from considering any such non-timely
delivery to be a Default or an Event of Default.

 

(b) Other Materials. Borrower shall furnish to Lender as soon as available, and
in any event within fifteen (15) calendar days after the preparation or issuance
thereof or at such other time as set forth below: (i) any reports, returns,
information, notices and other materials that Borrower shall send to its
stockholders, members, partners or other equity owners at any time, (ii) within
thirty (30) calendar days after the end of each calendar month for such month,
(A) a sales and collection report (including credits issued) and accounts
receivable and accounts payable aging schedule in a form satisfactory to Lender,
all such reports showing a reconciliation to the amounts reported in the monthly
financial statements, and (B) a report of census and occupancy percentage, (v)
promptly upon receipt thereof, copies of any reports submitted to Borrower by
its independent accountants in connection with any interim audit of the books of
such Person or any of its Affiliates and copies of each management control
letter provided by such independent accountants, and (vi) such additional
information, documents, statements, reports and other materials as Lender may
reasonably request from a credit or security perspective or otherwise from time
to time, including, but not limited to, periodic receivable and payable aging
reports, payroll tax information, dilution analyses, origination reports and
default/charge off reports.

 

35

 

 

(c) Notices. Borrower shall promptly, and in any event within ten (10) days
after Borrower or any officer of Borrower obtains knowledge thereof, notify
Lender in writing of (i) any pending litigation, suit, investigation,
arbitration, formal dispute resolution proceeding or administrative proceeding
brought against or initiated by Borrower or otherwise affecting or involving or
relating to Borrower or any of its property or assets to the extent (A) the
amount in controversy exceeds Twenty-Five Thousand Dollars ($25,000), or (B) to
the extent any of the foregoing seeks injunctive relief, (ii) any Default or
Event of Default, which notice shall specify the nature and status thereof, the
period existence thereof and what action is proposed to be taken with respect
thereto, (iii) any other development, event, fact, circumstance or condition
that would reasonably be expected to have a Material Adverse Effect, in each
case describing the nature and status thereof and the action proposed to be
taken with respect thereto, (iv) any notice received by Borrower from any payor
of a claim, suit or other action such payor has, claims or has filed against
Borrower, (v) any matter(s) affecting the value, enforceability or
collectability of any of the Collateral, including without limitation, claims or
disputes in the amount of Twenty-Five Thousand Dollars ($25,000) or more, singly
or in the aggregate, in existence at any one time, (vi) any notice given by
Borrower to any other lender of Borrower and shall furnish to Lender a copy of
such notice, (vii) receipt of any notice or request from any Governmental
Authority or governmental payor regarding any liability or claim of liability
outside the ordinary course of business, (viii) termination of any executive
manager of any facility owned, operated or leased by Borrower, and/or (ix) if
any Account becomes evidenced or secured by an Instrument or Chattel Paper.

 

(d) Consents. Borrower shall obtain and deliver from time to time all required
consents, approvals and agreements from such third parties as Lender shall
determine are necessary or desirable in its Permitted Discretion (as
communicated to Borrower by written notice) for the protection of its Collateral
and that are reasonably satisfactory to Lender with respect to the Loan
Documents and the transactions contemplated thereby or any of the Collateral,
including, without limitation, Landlord Waivers and Consents with respect to
leases entered into after the Closing Date.

 

(e) Operating Budget. If requested by Lender, Borrower shall furnish to Lender
on or prior to the Closing Date and for each fiscal year of Borrower thereafter
not more than sixty (60) calendar days preceding the commencement of such fiscal
year, consolidated and consolidating month by month projected operating budgets,
annual projections, balance sheets and cash flow reports of and for Borrower for
such upcoming fiscal year (including an income statement for each month), in
each case prepared in accordance with GAAP consistently applied with prior
periods.

 

36

 

 

6.2 Payment of Obligation

 

Borrower shall make full and timely payment in cash of the principal of and
interest on the Loans, Advances and all other Obligations when due and payable.

 

6.3 Conduct of Business and Maintenance of Existence and Assets

 

Borrower shall (i) engage principally in the same or similar lines of business
substantially as heretofore conducted, (ii) collect its Accounts in the ordinary
course of business, (iii) maintain all of its material properties, assets and
equipment used or useful in its business in good repair, working order and
condition (normal wear and tear excepted and except as may be disposed of in the
ordinary course of business and in accordance with the terms of the Loan
Documents and otherwise as determined by Borrower using commercially reasonable
business judgment), (iv) from time to time to make all necessary or desirable
repairs, renewals and replacements thereof to its equipment and other
properties, as determined by Borrower using commercially reasonable business
judgment, (v) maintain and keep in full force and effect its existence and all
material Permits and qualifications to do business and good standing in each
jurisdiction in which the ownership or lease of property or the nature of its
business makes such Permits or qualification necessary and in which failure to
maintain such Permits or qualification could reasonably be likely to have a
Material Adverse Effect; and (vi) remain in good standing in all jurisdictions
in which the failure to be in good standing could reasonably be expected to have
a Material Adverse Effect.

 

6.4 Compliance with Legal and Other Obligations

 

Borrower shall (i) substantially comply with all laws, statutes, rules,
regulations, ordinances and tariffs of all Governmental Authorities applicable
to it or its business, assets or operations, (ii) pay all taxes, assessments,
fees, governmental charges, claims for labor, supplies, rent and all other
obligations or liabilities of any kind, except liabilities being contested in
good faith and against which adequate reserves have been established, and (iii)
perform in accordance with its terms each contract, agreement or other
arrangement to which it is a party or by which it or any of the Collateral is
bound, except where the failure to comply with any of the foregoing provisions
of this Section 6.4 would reasonably be expected not to have a Material Adverse
Effect.

 

6.5 Insurance

 

Borrower shall (i) keep all of its insurable properties and assets adequately
insured in all material respects against losses, damages and hazards as are
customarily insured against by businesses engaging in similar activities or
owning similar assets or properties and at least the minimum amount required by
applicable law, including, without limitation, professional liability insurance,
as applicable; (ii) maintain business interruption insurance, (iii) maintain
general public liability insurance at all times against liability on account of
damage to persons and property having such limits, deductibles, exclusions and
co-insurance and other provisions as are customary for a business engaged in
activities similar to those of Borrower; and (iv) maintain insurance under all
applicable workers’ compensation laws. All of the insurance policies referenced
above shall be satisfactory in form and substance to Lender in its Permitted
Discretion, and shall not permit cancellation without thirty (30) days prior
written notice to Lender (except only ten (10) days’ notice may be provided for
termination due to non-payment of premiums). Borrower agrees that it shall not
alter, amend, modify or cancel its insurance policies without thirty (30)
Business Days prior written notice to Lender unless such alteration, amendment,
modification or cancellation, shall be in compliance with the requirements set
forth above or is not otherwise adverse to the Lender. The insurance policies
referenced in clauses (i) and (ii) shall name Lender as loss payee or as an
additional insured thereunder, as its interest may appear.



37

 

  

6.6 True Books

 

Borrower shall (i) keep true, complete and accurate books of record and accounts
in accordance with commercially reasonable business practices in which true and
correct entries are made of all of its dealings and transactions in all material
respects; and (ii) set up and maintain on its books such reserves as may be
required by GAAP with respect to doubtful accounts and all taxes, assessments,
charges, levies and claims and with respect to its business, and include such
reserves in its quarterly as well as year end financial statements.

 

6.7 Inspection; Period Audits

 

Borrower shall permit the representatives of Lender, at the expense of Borrower,
from time to time during normal business hours, upon reasonable notice but not
more than three times in any 12-month period (provided that upon the occurrence
and during the continuance of an Event of Default, there shall be no
restrictions on the number of times that Lender may perform the activities
described in this Section 6.7 nor shall Lender be required to give prior notice
to Borrower), to (i) visit and inspect any of its offices or properties or any
other place where Collateral is located to inspect the Collateral and/or to
examine or audit all of Borrower’s books of account, records, reports and other
papers, (ii) make copies and extracts therefrom, and (iii) discuss Borrower’s
business, operations, prospects, properties, assets, liabilities, condition
and/or Accounts with Borrower’s officers and independent public accountants (and
by this provision such officers and accountants are authorized to discuss the
foregoing). At the completion of the audit, Borrower shall pay Lender an audit
fee of $1,200 per auditor per day (for up to two auditors and for up to three
days per audit; provided that upon the occurrence and during the continuance of
an Event of Default, there shall be no restrictions on the number of auditors or
number of days per audit) and Borrower shall reimburse Lender for all
audit-related out-of-pocket expenses.

 

6.8 Further Assurances; Post Closing

 

At Borrower’s cost and expense, Borrower shall (i) within ten (10) days after
Lender’s reasonable request, take such further actions, and duly execute and
deliver such further agreements, assignments, instructions or documents and do
such further acts and things as may be necessary or proper in the reasonable
opinion of Lender to carry out more effectively the provisions and purposes of
this Agreement and the Loan Documents, and (ii) upon the exercise by Lender or
any of its Affiliates of any power, right, privilege or remedy pursuant to any
Loan Documents or under applicable law or at equity which requires any consent,
approval, registration, qualification or authorization of any Person, including
without limitation a Governmental Authority, execute and deliver, or cause the
execution and delivery of, all applications, certificates, instruments and other
documents that Lender or its Affiliate may be required to obtain for such
consent, approval, registration, qualification or authorization.

 

38

 

 

6.9 Payment of Indebtedness

 

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy at or before maturity (subject to applicable
grace periods and, in the case of trade payables, to ordinary course payment
practices) all of its material Indebtedness, except when the amount or validity
thereof is being contested in good faith by appropriate proceedings and such
reserves as required by GAAP shall have been made.

 

6.10 Lien Terminations

 

If Liens other than Permitted Liens exist, Borrower immediately shall take,
execute and deliver all actions, documents and instruments necessary to release
and terminate such Liens.

 

6.11 Use of Proceeds

 

Borrower shall use the proceeds from the Revolving Facility only for the
purposes set forth in the first “WHEREAS” clause of this Agreement.

 

6.12 Collateral Documents; Security Interest in Collateral

 

Borrower hereby authorizes Lender to file UCC-1 Financing Statements with
respect to the Collateral, and any amendments or continuations relating thereto,
without the signature of Borrower and hereby ratifies, confirms and consents to
any such filings made by Lender prior to the date hereof. Borrower hereby agrees
to execute any additional documents or financing statements which Lender deems
necessary in its reasonable discretion in order to evidence Lender’s security
interest in the Collateral. Borrower shall not allow any financing statement
(other than that filed by or on behalf of Lender or filed in connection with a
Permitted Lien) to be on file in any public office covering any Collateral or
the proceeds thereof. Pursuant to Section 2.11, Lender has full power of
attorney to execute, deliver, file, register and/or record in the name of
Borrower and financing statements, schedules, assignments, instruments, and
documents necessary to perfect Lender’s security interest in or lien on any
Collateral. If necessary or advisable beyond that power of attorney, and at the
reasonable request of Lender upon reasonable notice, Borrower shall (i) execute,
obtain, deliver, file, register and/or record any and all financing statements,
continuation statements, stock powers, instruments and other documents, or cause
the execution, filing, registration, recording or deliver of any and all of the
foregoing, that are necessary or required under law or otherwise or reasonably
requested by Lender to be executed, filed, registered, obtained, delivered or
recorded to create, maintain, perfect, preserve, validate or otherwise protect
the pledge of the Collateral to Lender and Lender’s perfected first priority
Lien on the Collateral (and Borrower irrevocably grants Lender the right, at
Lender’s option, to file any or all of the foregoing) and (ii) defend the
Collateral and Lender’s perfected first priority Lien (to the extent set forth
in Section 2.9(b)) thereon against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to Lender, and pay all
reasonable costs and expenses (including, without limitation, reasonable
in-house documentation and diligence fees and reasonable legal expenses and
reasonable attorneys’ fees and expenses) in connection with such defense, which
may at Lender’s discretion be added to the Obligations and increase the
principal amount outstanding hereunder.

 

39

 

 

6.13 Right of First Refusal

 

If at any time Borrower receives from a third party an offer, term sheet or
commitment or makes a proposal accepted by any Person (each, an “Offer”) which
provides for working capital financing for the Borrower or any of its then
current subsidiaries or is secured primarily by accounts receivable, Borrower
shall notify Lender of the Offer in writing (including all material terms of the
Offer) and Lender shall have five (5) Business Days after Receipt of such notice
(the “Option Period”) to provide to Borrower a term sheet for financing in the
place of such Person upon terms and conditions no less favorable to such
Borrower as set forth in the Offer, together with such additional terms as may
generally be standard or reasonable in similar financings. If Lender provides
such a term sheet, Borrower shall not continue negotiations or close the
financing with the third party until ninety days have elapsed since the delivery
of such term sheet without a closing with Lender pursuant to said term sheet. If
a term sheet has not been received from Lender within the Option Period,
Borrower may consummate the Offer with the other Person on the terms and
conditions set forth in the Offer (the “Transaction”); provided, however, that
none of foregoing or any failure by Lender to issue term sheet shall be
construed as a waiver of any of the terms, covenants or conditions of any of the
Loan Documents. If the Transaction is not consummated on the terms set forth in
the Offer or with the Person providing the Offer during the ninety (90) calendar
day period following the expiration of the Option Period, Borrower shall not be
permitted to consummate the Transaction without again complying with this
Section 6.13. For purposes of this Section 6.13, “Lender” shall include SCM
Specialty Finance Opportunities Fund, L.P. and any of its parents, subsidiaries
or Affiliates.

 

6.14 Taxes and Other Charges

 

All payments and reimbursements to Lender made under any Loan Document shall be
free and clear of and without deduction for all taxes, levies, imposts,
deductions, assessments, charges or withholdings, and all liabilities with
respect thereto of any nature whatsoever, excluding taxes to the extent imposed
on Lender’s net income. If Borrower shall be required by law to deduct any such
amounts from or in respect of any sum payable under any Loan Document to Lender,
then the sum payable to Lender shall be increased as may be necessary so that,
after making all required deductions, Lender receives an amount equal to the sum
it would have received had no such deductions been made. Notwithstanding any
other provision of any Loan Document, if at any time after the Closing (i) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive (whether or not having the force of law) from any Governmental
Authority (A) subjects Lender to any tax, levy, impost, deduction, assessment,
charge or withholding of any kind whatsoever with respect to any Loan Document,
or changes the basis of taxation of payments to Lender of any amount payable
thereunder (except for net income taxes, or franchise taxes imposed in lieu of
net income taxes, imposed generally by federal, state or local taxing
authorities with respect to interest or facility fees or other fees payable
hereunder or changes in the rate of tax on the overall net income of Lender), or
(B) imposes on Lender any other condition or increased cost in connection with
the transactions contemplated thereby or participations therein; and the result
of any of the foregoing is to increase the cost to Lender of making or
continuing any Loan hereunder or to reduce any amount receivable hereunder,
then, in any such case, Borrower shall promptly pay to Lender any additional
amounts necessary to compensate Lender, on an after-tax basis, for such
additional cost or reduced amount as determined by Lender. If Lender becomes
entitled to claim any additional amounts pursuant to this Section 6.14 it shall
promptly notify Borrower of the event by reason of which Lender has become so
entitled, and each such notice of additional amounts payable pursuant to this
Section 6.14 submitted by Lender to Borrower shall, absent manifest error, be
final, conclusive and binding for all purposes. Borrowers shall not be required
to compensate Lender pursuant to the foregoing provisions of this Section 6.14
for any increased costs incurred or reductions suffered more than six months
prior to the date that Lender notifies Borrower of the change in law giving rise
to such increased costs or reductions and of Lender’s intention to claim
compensation therefor. Also, Lender shall not be permitted to make a claim
against Borrower under this Section 6.14 unless Lender is making similar claims
against other borrowers of Lender to the extent such borrowers are similarly
situated as Borrower. In addition, if Lender is requesting compensation under
this Section 6.14, Borrower shall have the right to prepay the Loan, in whole
but not in part, prior to the end of the Term, by paying the outstanding
principal balance of the Loan, together with all accrued and unpaid interest and
all other amounts due hereunder and the other Loan Documents, but without the
payment of the applicable Minimum Termination Fee or of any other penalty or
premium.

 

40

 

 

6.15 Payroll Agent

 

The Borrower shall at all times retain and use a payroll agent for purposes of
processing, managing and paying Borrower’s payroll, including all payroll tax
payments required to be made under applicable tax laws and regulations. The
payroll agent shall be a third party, independent of the Borrower, reasonably
acceptable to Lender. The Borrower shall instruct the payroll agent to provide
such reports directly to Lender as Lender may request from time to time
reflecting payment of applicable payroll taxes and, in any event, such payroll
agent shall deliver to Lender within ten (10) calendar days after the end of
each calendar month a report of Borrower’s payroll taxes for the immediately
preceding calendar month and evidence of payment thereof.

 

6.16 Clearinghouse

 

Borrower shall clear all insurance charges with SSI Group, a Mobile, Alabama
clearinghouse, or, in the alternative, shall direct its current clearinghouse to
provide all data relating to Borrower’s Accounts to SSI Group.

 

6.17 Medicare/Medicaid Programs

 

Borrower does not participate as a provider in any Medicare or Medicaid program;
however, if Borrower subsequently determines to so participate and qualify as a
participant in any such program, it will promptly notify Lender of such
determination and will cooperate with Lender to amend this Agreement to allow
the Accounts generated by such participation to be included in the Borrowing
Base to the extent determined acceptable to Lender.

 

41

 

 

VII.NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, until full performance and satisfaction,
and payment in full in cash, of all the Obligations (other than indemnity
obligations with respect to which no claim has been made) and termination of
this Agreement:

 

7.1 Financial Covenants

 

Borrower shall not violate the financial covenants set forth on Annex I to this
Agreement, which is incorporated herein and made a part hereof.

 

7.2 Permitted Indebtedness

 

Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
except the following (collectively, “Permitted Indebtedness”): (i) Indebtedness
under the Loan Documents, (ii) Capitalized Lease Obligations incurred after the
Closing Date and secured only by the equipment being leased pursuant to such
Capitalized Lease Obligations; (iii) Indebtedness incurred pursuant to purchase
money Liens, provided that the aggregate amount thereof outstanding at any time
shall not exceed $350,000, (iv) Indebtedness in connection with advances made by
a stockholder in order to cure any default of the financial covenants set forth
on Annex I; provided, however, that such Indebtedness shall be on an unsecured
basis, subordinated in right of repayment and remedies to all of the Obligations
and to all of Lender’s rights and in form and substance satisfactory to Lender;
(v) accounts payable to trade creditors and current operating expenses; (vi)
borrowings incurred in the ordinary course of business and not exceeding $5,000
individually or in the aggregate outstanding at any one time; provided, however,
that such Indebtedness shall be on an unsecured basis, subordinated in right of
repayment and remedies to all of the Obligations and to all of the Lender’s
rights and in form and substance satisfactory to Lender; (vii) Indebtedness
identified on Schedule 7.2, (vii) Mezzanine Debt, (viii) Indebtedness incurred
in connection with a Permitted Acquisition, including (A) Capital Leases
existing at the closing of such Permitted Acquisition and assumed or retained by
a Borrower or (B) unsecured and subordinated Indebtedness in favor of a seller
issued in such Permitted Acquisition, so long as all of the consideration paid
or incurred in connection with such Permitted Acquisition are in compliance with
the consideration limitations set forth in the definition of “Permitted
Acquisition”; (ix) Indebtedness consisting of the financing of insurance
premiums arising in the ordinary course of business; (x) any other Indebtedness
that Lender may expressly consent to in writing prior to its incurrence, which
consent shall be in the sole discretion of Lender, and (xi) any extension,
renewal or replacement of any of the foregoing on terms and conditions that are,
on the whole, no more onerous to Borrower than the terms and conditions
applicable immediately before such extension, renewal or replacement, so long as
(A) such Indebtedness is not increased above the amount outstanding immediately
prior to giving effect to any such extension, renewal or replacement, and (B) to
the extent that the Indebtedness be extended, renewed or replaced is
subordinated debt, such extension, renewal or replacement continues to be
subordinated to the Obligations pursuant to the applicable Subordination
Agreement. Notwithstanding the foregoing, Borrower shall incur no Indebtedness
if the incurrence of such Indebtedness will, directly or indirectly, cause a
Default or an Event of Default under this Agreement. Borrower shall not make
prepayments on an existing or future Indebtedness to any Person other than to
Lender or to the extent specifically permitted by this Agreement or any
subsequent agreement between Borrower and Lender.

 

42

 

 

7.3 Permitted Liens

 

Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral or any of its properties or assets
or any of its shares, securities or other equity or ownership or partnership
interests, whether now owned or hereafter acquired, except the following
(collectively, “Permitted Liens”): (i) Liens under the Loan Documents or
otherwise arising in favor of Lender, (ii) Liens imposed by law for taxes,
assessments or charges of Governmental Authority for claims not yet due or which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained by
such Person in accordance with GAAP, (iii) (A) statutory Liens of landlords and
of carriers, warehousemen, mechanics, materialmen, and (B) other Liens imposed
by law or that arise by operation of law in the ordinary course of business from
the date of creation thereof, in each case only for amounts not yet due or which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained by
such Person in accordance with GAAP, (iv) Liens (A) incurred for deposits made
in the ordinary course of business (including, without limitation, surety bonds
and appeal bonds) in connection with workers’ compensation unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, leases (including under Capitalized Lease
Obligations), contracts (other than for the repayment in Indebtedness),
statutory obligations and other similar obligations, or (B) arising as a result
of progress payments under governmental contracts, (v) purchase money Liens,
provided that the aggregate amount of outstanding Indebtedness secured thereby
by Collateral other than inventory at any time shall not exceed $350,000, (vi)
Liens necessary and desirable for the operation of such Person’s business,
provided Lender has consented to such Liens in writing before their creation and
existence and the priority of such Liens and the debt secured thereby are both
subject and subordinate in all respects to the Liens securing the Revolving
Facility and to the Obligations and all of the rights and remedies of Lender,
all in form and substance satisfactory to Lender in its sole discretion; (vii)
Liens disclosed on Schedule 7.3, and (viii) Liens securing Mezzanine Debt.

 

7.4 Investments, New Facilities or Collateral; Subsidiaries

 

Borrower, directly or indirectly, shall not (i) except for Permitted
Acquisitions, purchase, own, hold, invest in or otherwise acquire obligations or
stock or securities of, or any other interest in, or all or substantially all of
the assets of, any Person or any joint venture whether by merger, consolidation,
outright purchase or otherwise, or (ii) make or permit to exist any loans,
advances or guarantees to or for the benefits of any Person or assume,
guarantee, endorse, contingently agree to purchase or otherwise become liable
for or upon or incur any obligation of any Person (other than those created by
the Loan Documents and Permitted Indebtedness and other than (A) trade credit
extended in the ordinary course of business, (B) advances for business travel
and similar temporary advances made in the ordinary course of business to
officers, directors and employees, (C) deposits to landlords, (D) Loans between
Borrowers, and (E) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business).
Borrower, directly or indirectly, shall not purchase, own, operate, hold, invest
in or otherwise acquire any facility, property or assets or any Collateral that
is not located at the locations set forth on Schedule 5.17B unless Borrower
shall provide to Lender at least thirty (30) Business Days prior written notice.
Borrower shall have no Subsidiaries other than such Subsidiaries existing at
Closing.

 

43

 

 

7.5 Dividends; Redemptions

 

Borrower shall not (i) declare, pay or make any dividend or distribution on any
shares of capital stock or other securities or interests (other than dividends
or distributions payable in its stock, or split-ups or reclassifications of its
stock); (ii) apply any of its funds, property or assets to the acquisition,
redemption or other retirement or any capital stock or other securities or
interests or of any options to purchase or acquire any of the foregoing
(provided, however, that Borrower may redeem its equity securities from
terminated employees pursuant to, but only to the extent required under, the
terms of the related employment agreements as long as no Default or Event of
Default has occurred and is continuing or would be caused by or result
therefrom), (iii) otherwise make any payments or Distributions to any
stockholder, member, partner or other equity owner in such Person’s capacity as
such, or (iv) make any payment of any management, or related or similar fee to
any Person or with respect to any facility owned, operated or leased by
Borrower,

 

7.6 Transactions with Affiliates

 

Borrower shall not enter into or consummate any transactions of any kind with
any of its Affiliates other than: (i) salary, bonus, employee stock option and
other compensation to and employment arrangements with directors, officers or
employees in the ordinary course of business, provided, that no payment of any
bonus shall be permitted if an Event of Default has occurred and remains in
effect or would be caused by or result from such payment, (ii) distributions and
dividends permitted pursuant to Section 7.5, (iii) transactions with Lender or
any Affiliate of Lender, and (iv) payments (other than those referenced in cause
(i) above) permitted under and pursuant to written agreements entered into by
and between Borrower and one or more of its Affiliates that both reflect and
constitute transactions on overall terms at least as favorable to Borrower as
would be the case in an arm’s-length transaction between unrelated parties of
equal bargaining power, provided, that notwithstanding the foregoing Borrower
shall not enter into, consummate, or perform with respect to any transactions or
agreement pursuant to which it becomes a party to any mortgage, note, indenture
or guarantee evidencing any Indebtedness of any of its Affiliates or otherwise
to become responsible or liable, as a guarantor, surety or otherwise, pursuant
to agreement for any Indebtedness of any such Affiliate.

 

7.7 Charter Documents; Fiscal Year; Dissolution; Use of Proceeds

 

Borrower shall not (i) change its state of formation, or amend, modify, restate
or change its certificate of incorporation or formation or bylaws or similar
charter documents in a manner that would be materially adverse to Lender and, in
any event, without five (5) days’ notice to Lender, (ii) change its fiscal year,
unless Borrower demonstrates to Lender’s satisfaction compliance with the
covenants contained herein for both the fiscal year in effect prior to any
change and the new fiscal year period by delivery to Lender of appropriate
interim and annual pro forma, historical and current compliance certificates for
such periods and such other information as Lender may reasonably request, (iii)
amend, alter or suspend or terminate or make provisional in any material way,
any Permit without the prior written consent of Lender, which consent shall not
be unreasonably withheld, (iv) wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking to wind up,
liquidate or dissolve or that would result in any of the foregoing, or (v) use
any proceeds of any Advance for “purchasing” or “carrying” “margin stock” as
defined in Regulations U, T or X of the Board of Governors of the Federal
Reserve System.

 

44

 

 

7.8 Asset Sales

 

Borrower shall not directly or indirectly sell, convey, transfer, lease (that
has the effect of a disposition) or otherwise dispose of (including, without
limitation, any merger or consolidation or upon any condemnation, eminent domain
or similar proceedings) to any Person (other than the Borrower), in one
transaction or a series of related transactions, any assets of the Borrower
which constitute substantially all of an operating unit of the Borrower or any
other assets (including without limitation intellectual property) of the
Borrower outside of the ordinary course of business.

 

7.9 Management

 

Following an Event of Default, Borrower shall not pay any compensation or other
amounts to senior management of Borrower in excess of such amounts as are usual
and customary for companies in similar businesses and of a similar size.

 

7.10 On-Line Access to Banking Information

 

Borrower has provided Lender with all information (including, including without
limitation, user identifications and passwords) necessary for Lender to have
on-line access to all information regarding all of Borrower’s bank accounts, as
required by Section 4.2(c). Borrower shall not make any changes to its bank
accounts or establish new bank accounts or change the passwords or user
identification information with respect thereto in such a fashion as would
result in Lender not having on-line access to view all information regarding all
of Borrower’s bank accounts.

 

7.11 Truth of Statements

 

Borrower shall not furnish to Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

 

7.12 IRS Form 8821

 

Borrower shall not materially alter, amend, restate, or otherwise modify, or
withdraw, terminate or re-file the IRS Form 8821 required to be delivered
pursuant to the Conditions Precedent in Section 4.1, hereof.

 

45

 

 

VIII.EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default:”

 

(a) Borrower shall fail to pay any amount on the Obligations or provided for in
any Loan Document within two (2) Business Days of receipt by Borrower of notice
that such amounts are due in accordance with this Agreement (whether on any
payment date, at maturity, by reason or acceleration, by notice of intention to
prepay, by required prepayment or otherwise);

 

(b) any representation, statement or warranty made or deemed made by Borrower or
any Guarantor in any Loan Document or in any other certificate, document, report
or opinion delivered in conjunction with any Loan Document to which it is a
party, (i) shall not be true and correct in all material respects, (ii) shall
have been false or misleading in any material respect on the date when made or
deemed to have been made (except to the extent already qualified by materiality,
in which case it shall be true and correct in all respects and shall not be
false or misleading in any respect), or (iii) with respect to a warranty
regarding a future event, such event does not occur as warranted;

 

(c) Borrower or any Guarantor or other party thereto to any Loan Document other
than Lender shall be in violation, breach or default of, or shall fail to
perform, observe or comply with any covenant, obligation or agreement set forth
in, such Loan Document and such violation, breach, default or failure shall not
be cured within the applicable period set forth in the applicable Loan
Documents; provided that, with respect to the affirmative covenants set forth in
Article VI (other than Sections 6.2, 6.3 (i) and (ii), 6.9 and 6.11 for which
there shall be no cure period), there shall be a fifteen (15) calendar day cure
period commencing from the earlier of (i) receipt by such Person of written
notice of such breach, default, violation or failure, and (ii) the time at which
such Person or any officer thereof knew or became aware, or should have known or
been aware, of such failure, violation, breach or default; provided, however,
that if such breach is susceptible of cure but cannot reasonably be cured within
such 15 day period and provided further that Borrower shall have commenced to
cure such breach within such 15 day period and thereafter diligently and
expeditiously proceeds to cure the same, such 15 day period shall be extended
for such time as is reasonably necessary for Borrower in the exercise of due
diligence to cure such breach, such additional period not to exceed thirty (30)
days in the aggregate;

 

(d) (i) any of the Loan Documents ceases to be in full force and effect, or (ii)
any Lien created thereunder ceases to constitute a valid perfected first
priority Lien on the Collateral in accordance with the terms thereof, or Lender
ceases to have a valid perfected first priority security interest in any
material portion of the Collateral other than as a result of Lender’s failure to
take any necessary action to perfect its lien;

 

46

 

 

(e) one or more judgments or decrees is rendered against any Borrower or
Guarantor in an amount in excess of $50,000 individually or $100,000 in the
aggregate at one time outstanding, which is/are not satisfied, stayed, bonded,
vacated or discharged of record within thirty (30) calendar days of being
rendered;

 

(f) (i) any default occurs, which is not cured within any applicable grace
period or cure period or waived, (x) in the payment of any amount with respect
to any Indebtedness (other than the Obligations) of any Borrower or Guarantor in
excess of $50,000, (y) in the performance, observance or fulfillment of any
provision contained in any agreement, contract, document or instrument to which
any Borrower or Guarantor is a party or to which any of their properties or
assets are subject or bound under or pursuant to which any Indebtedness was
issued, created, assumed, guaranteed or secured and such Default continues for
more than any applicable grace period or permits the holder of any Indebtedness
to accelerate the maturity thereof, or (z) in the performance, observance or
fulfillment of any provision contained in any agreement, contract, document or
instrument between any Borrower or Guarantor and Lender or Affiliate of Lender
(other than the Loan Documents), or (ii) any Indebtedness in excess of $50,000
of any Borrower or Guarantor is declared to be due and payable or is required to
be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof, or any obligation of such Person for the payment of
Indebtedness (other than the Obligations) is not paid when due or within any
applicable grace period, or any such obligation becomes or is declared to be due
and payable before the expressed maturity thereof, or there occurs an event
which, with the giving of notice or lapse of time, or both, would cause any such
obligation to become, or allow any such obligation to be declared to be, due and
payable;

 

(g) any Borrower or Guarantor shall (i) be unable to pay its debts generally as
they become due, (ii) file a petition under any insolvency statute, (iii) make a
general assignment for the benefits of its creditors, (iv) commence a proceeding
for the appointment of a receiver, trustee, liquidator or conservator of itself
or of the whole or any substantial part of its property, or (v) file a petition
seeking reorganization or liquidation or similar relief under any Debtor Relief
Law or any other applicable law or statute;

 

(h) (i) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any Borrower or Guarantor or the whole or any substantial part of any such
Person’s properties and, if such order, judgment or decree is issued without
notice to the Borrower and a hearing, such order, judgment or decree remains
unstayed and in effect for a period of sixty (60) calendar days, (B) shall
approve a petition filed against any Borrower or Guarantor seeking
reorganization, liquidation or similar relief under any Debtor Relief Law or any
other applicable law or statute, which is not dismissed within sixty (60)
calendar days or, (C) under the provisions of any Debtor Relief Law or other
applicable law or statute, assume custody or control of any Borrower or
Guarantor or of the whole or any substantial part of any such Person’s
properties, which is not irrevocably relinquished within sixty (60) calendar
days, or (ii) there is commenced against any Borrower or Guarantor any
proceeding or petition seeking reorganization, liquidation or similar relief
under any Debtor Relief Law or any other applicable law or statute, (A) which is
not unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) with respect to which such Borrower or Guarantor takes any
action to indicate its approval of or consent to;

 

47

 

 

(i) (i) any Change of Control occurs or any agreement or commitment to cause or
that may result in any such Change of Control is entered into, (ii) any Material
Adverse Effect, Material Adverse Change occurs, or (ii) any Borrower or
Guarantor ceases any material portion of its business operations as currently
conducted

 

(j) Lender receives any indication or evidence that any Borrower or Guarantor
may have directly or indirectly been engaged in any type of activity which, in
Lender’s judgment, might result in forfeiture of any property to an Governmental
Authority which shall have continued unremedied for a period of ten (10)
calendar days after written notice from Lender and which is adverse to Lender’s
interests;

 

(k) Any Borrower or Guarantor or any of their respective directors or senior
officers is criminally indicted or convicted under any law that could lead to a
forfeiture of any material portion of Collateral; or

 

(l) The issuance of any process for levy, attachment or garnishment or execution
upon or prior to any judgment for in any one instance or in the aggregate an
amount of $50,000 or more against any Borrower or Guarantor or any of their
property or assets.

 

then, and in any such event, notwithstanding any other provision of any Loan
Documents, Lender may by notice to Borrower (i) terminate its obligations to
make Advances hereunder, whereupon the same shall immediately terminate and (ii)
declare all Obligations to be due and payable immediately (except in the case of
an Event of Default under Section VIII(d), (g), (h) or (i)(iii), in which event
all of the foregoing shall automatically and without further act by Lender be
due and payable, provided that, with respect to non-material breaches or
violations that constitute Events of Default under clause (ii) of
Section VIII(d), there shall be a three (3) Business Day cure period commencing
from the earlier of (A) Receipt by the applicable Person of written notice of
such breach or violation or any event, fact or circumstance constituting or
resulting in any of the foregoing, and (B) the time at which such Person or any
officer thereof knew or became aware, or should have known or been aware, of
such breach or violation and resulting Event of Default or of any event, fact or
circumstance constituting or resulting in any of the foregoing), in each case
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower.

 

48

 

 

IX.RIGHTS AND REMEDIES AFTER DEFAULT

 

9.1 Rights and Remedies

 

(a) In addition to the acceleration provisions set forth in Article VIII above,
upon the occurrence and continuation of an Event of Default, Lender shall have
the right to exercise any and all rights, options and remedies provided for in
any Loan Document, under the UCC or at law or in equity, including, without
limitation, the right to (i) apply any property of any Borrower held by Lender
to reduce the Obligations, (ii) foreclose the Liens created under the Loan
Documents, (iii) realize upon, take possession of and/or sell any Collateral or
securities pledged with or without judicial process, (iv) exercise all rights
and powers with respect to the Collateral as the Borrower might exercise, (v)
collect and send notices regarding the Collateral with or without judicial
process, (vi) at Borrower’s expense, require that all or any part of the
Collateral be assembled and made available to Lender at any reasonable place
designated by Lender, (vii) reduce or otherwise change the Facility Cap, (viii)
engage, on behalf of Borrower, a third party to service and collect Borrower’s
receivables, including billing and rebilling third party payors as well as the
patients to the extent of their obligations thereunder, and/or (ix) relinquish
or abandon any Collateral or securities pledged or any Lien thereon.
Notwithstanding any provision of any Loan Document, Lender, in its Permitted
Discretion, shall have the right, at any time that Borrower fails to do so, and
from time to time, without prior notice, to: (i) obtain insurance covering any
of the Collateral to the extent required hereunder; (ii) pay for the performance
of any Obligations; (iii) discharge taxes or liens on any of the Collateral that
are in violation of any Loan Document unless Borrower is in good faith with due
diligence by appropriate proceedings contesting those items; and (iv) pay for
the maintenance and preservation of the Collateral. Such expenses and advances
shall be added to the Obligations and increase the principal amount outstanding
hereunder, until reimbursed to Lender and shall be secured by the Collateral,
and such payments by Lender shall not be construed as a waiver by Lender of any
Event of Default or any other rights or remedies of Lender.

 

(b) Borrower agrees that notice received by it at least ten (10) calendar days
before the time of any intended public sale, or the time after which any private
sale or other disposition of Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrower. At any sale or disposition of Collateral or securities
pledged, Lender may (to the extent permitted by applicable law) purchase all or
any part thereof free from any right of redemption by any Borrower which right
is hereby waived and released. Borrower covenants and agrees not to, and not to
permit or cause any of its Subsidiaries to, interfere with or impose any
obstacle to Lender’s exercise of its rights and remedies with respect to the
Collateral. Lender, in dealing with or disposing of the Collateral or any part
thereof, shall not be required to give priority or preference to any item of
Collateral or otherwise to marshal assets or to take possession or sell any
Collateral with judicial process.

 

49

 

 

9.2 Application of Proceeds

 

In addition to any other rights, options and remedies Lender has under the Loan
Documents, the UCC, at law or in equity, all dividends, interest, rents, issues,
profits, fees, revenues, income and other proceeds collected or received from
collecting, holding, managing, renting, selling, or otherwise disposing of all
or any part of the Collateral or any proceeds thereof upon exercise of its
remedies hereunder shall be applied in the following order of priority: (i)
first, to the payment of all reasonable out-of-pocket costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
deliver and of conducting Borrower’s business and of maintenance, repairs,
replacements, alterations, additions and improvements of or to the Collateral,
and to the payment of all sums which Lender may be required or may elect to pay,
if any, for taxes, assessments, insurance and other charges upon the Collateral
or part thereof, and all other payments that Lender may be required or
authorized to make under any provision of this Agreement (including, without
limitation, in each such case, in-house documentation and diligence fees and
legal expenses, search, audit, recording, professional and filing fees and
expenses and reasonable attorneys’ fees and all expenses, expert witness fees,
liabilities and advances made or incurred in connection therewith, whether
litigation is commenced or not); (ii) second, to the payment of all Obligations
as provided herein, (iii) third, to the satisfaction of Indebtedness secured by
any subordinate security interest of record in the Collateral if written
notification of demand therefore is received before distribution of the proceeds
is completed, provided, that, if requested by Lender, the holder of a
subordinate security interest shall furnish reasonable proof of its interest,
and unless it does so, Lender need not address its claims; and (iv) fourth, to
the payment of any surplus then remaining to Borrower, unless otherwise provided
by law or directed by a court of competent jurisdiction, provided that Borrower
shall be liable for any deficiency if such proceeds are insufficient to satisfy
the Obligations or any of the other items referred to in this section.

 

9.3 Rights of Lender to Appoint Receiver

 

Without limiting and in addition to any other rights, options and remedies
Lender has under the Loan Documents, the UCC, at law or in equity, upon the
occurrence and continuation of an Event of Default, Lender shall have the right
to apply for and have a receiver appointed by a court of competent jurisdiction
in any action taken by Lender to enforce its rights and remedies in order to
manage, protect and preserve the Collateral and continue the operation of the
business of Borrower to the extent necessary to collect all revenues and profits
thereof and apply the same to the payment of all expenses and other charges of
such receivership including the compensation of the receiver and to the payments
as aforesaid until a sale or other disposition of such Collateral shall be
finally made and consummated. Borrower waives any right to require a bond to be
posted by or on behalf of any such receiver.

 

9.4 Rights and Remedies not Exclusive

 

Lender shall have the right in accordance with the terms hereof, in its
Permitted Discretion to determine which rights, Liens and/or remedies Lender may
at any time pursue, relinquish, subordinate or modify, and such determination
will not in any way modify or affect any of Lender’s rights, Liens or remedies
under any Loan Document, applicable law or equity. The enumeration of any rights
and remedies in any Loan Document is not intended to be exhaustive, and all
rights and remedies of Lender described in any Loan Document are cumulative and
are not alternative to or exclusive of any other rights or remedies which Lender
otherwise may have. The partial or complete exercise of any right or remedy
shall not preclude any other further exercise of such or any other right or
remedy.

 

50

 

 

X.WAIVERS AND JUDICIAL PROCEEDINGS

 

10.1 Waivers

 

Except as expressly provided for herein, Borrower hereby waives setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. Borrower hereby waives any and all defenses (other than payment in
full) and counterclaims it may have or could interpose in any action or
procedure brought by Lender to obtain an order of court recognizing the
assignment of, or Lien of Lender in and to, any Collateral. With respect to any
action hereunder, Lender conclusively may rely upon, and shall incur no
liability to Borrower in acting upon, any request or other communication that
Lender reasonably believes to have been given or made by a person authorized on
Borrower’s behalf, whether or not such person is listed on the incumbency
certificate delivered pursuant to Section 4.1 hereof. In each such case,
Borrower hereby waives the right to dispute Lender’s action based upon such
request or other communication, absent manifest error.

 

10.2 Delay; No Waiver or Defaults

 

No course of action or dealing, renewal, release or extension of any provisions
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Lender’s part in enforcing any such provision
shall affect the liability of any Borrower or Guarantor or operate as a waiver
of such provision or affect the liability of any Borrower or Guarantor or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances, Lender does not waive any breach of any representation or warranty of
under any Loan Document, and all of Lender’s claims and rights resulting from
any such breach or misrepresentation are specifically reserved.

 

10.3 Jury Waiver

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

 

51

 

 

10.4 Cooperation in Discovery and Litigation

 

In any litigation, arbitration or other dispute resolution proceeding relating
to any Loan Document, Borrower waives any and all defenses, objections and
counterclaims it may have or could interpose with respect to (i) any of its
directors, officers, employees or agents being deemed to be employee or managing
agents of Borrower for purposes of all applicable law or court rules regarding
the production of witnesses by notice for testimony (whether in a deposition, at
trial or otherwise), (ii) Lender’s counsel examining any such individuals as if
under cross-examination and using any discovery deposition of any of them as if
it were an evidence deposition, and/or (iii) using all commercially reasonable
efforts to produce in any such dispute resolution proceeding, at the time and in
the manner requested by Lender, all Persons, documents (whether in tangible,
electronic or other form) and/or other things under its control and relating to
the dispute.

 

XI.EFFECTIVE DATE AND TERMINATION

 

11.1 Effectiveness and Termination

 

Subject to Lender’s right to terminate and cease making Advances upon the
occurrence and during the continuance of an Event of Default, this Agreement
shall continue in full force and effect until the full performance and
indefeasible payment in cash of all Obligations (other than indemnity
obligations with respect to which no claim has been made), unless terminated
sooner as provided in this Section 11.1. Borrower may terminate this Agreement
at any time upon not less than thirty (30) calendar days’ prior written notice
to Lender and upon full performance and indefeasible payment in full in cash of
all Obligations (other than indemnity obligations with respect to which no claim
has been made). All of the Obligations (other than indemnity obligations with
respect to which no claim has been made) shall be immediately due and payable
upon any such termination on the termination date stated in any notice of
termination (the “Termination Date”). Notwithstanding any other provision of any
Loan Document, no termination of this Agreement shall affect Lender’s rights or
any of the Obligations existing as of the effective date of such termination,
and the provisions of the Loan Documents shall continue to be fully operative
until the Obligations (other than indemnity obligations with respect to which no
claim has been made) have been fully performed and indefeasibly paid in cash in
full. The Liens granted to Lender under the Loan Documents and the financing
statements filed pursuant thereto and the rights and powers of Lender shall
continue in full force and effect notwithstanding the fact that Borrower’s
borrowings hereunder may from time to time be in a zero or credit position until
all of the Obligations (other than indemnity obligations with respect to which
no claim has been made) have been fully performed and indefeasibly paid in full
in cash.

 

52

 

 

11.2 Survival

 

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making of the Advances and
any termination of this Agreement until all Obligations (other than indemnity
obligations with respect to which no claim has been made) are fully performed
and indefeasibly paid in full in cash. Notwithstanding the foregoing sentence of
this Section 11.2, the obligations and provisions of Sections 3, 10.1, 11.1,
11.2, 12.1, 12.4, 12.7 and 12.11 shall survive termination of the Loan Documents
and any payment, in full or in part, of the Obligations.

 

XII.MISCELLANEOUS

 

12.1 Governing Law; Jurisdiction; Service of Process; Venue

 

The Loan Documents shall be governed by and construed in accordance with the
internal substantive laws of the State of New York without giving effect to its
choice of law provisions; provided, however, if any provision(s) of any Loan
Document would violate or have the effect of violating the laws of the State of
New York but not the laws of the State of New Jersey then, with respect to such
provision(s), the laws of the State of New Jersey shall apply. Any judicial
proceeding against Borrower with respect to the Obligations, any Loan Documents
or any related agreement may be brought in any federal or state court of
competent jurisdiction located in the State of New York. By execution and
delivery of each Loan Document to which it is a party, each of Borrower and
Lender (i) accepts the non-exclusive jurisdiction of the aforesaid courts and
irrevocably agrees to be bound by any judgment rendered thereby, (ii) waives
personal service of process, (iii) agrees that service of process upon it may be
made by certified or registered mail, return receipt requested, pursuant to
Section 12.5, hereof, (iv) waives any objection to jurisdiction and venue of any
action instituted hereunder in the State of New York or the State of New Jersey
and agrees not to assert any defense based on lack of jurisdiction, venue or
convenience in any such action, and (v) agrees that this loan was made in New
York, that Lender has accepted in New York the Loan Documents executed by
Borrower and has disbursed Advances under the Loan Documents in New York.
Nothing shall affect the right of Lender to serve process in any manner
permitted by law or shall limit the right of Lender to bring proceedings against
Borrower in the courts of any other jurisdiction having jurisdiction. Any
judicial proceedings against Lender involving, directly or indirectly, the
Obligations, any Loan Document or any related agreement shall be brought only in
a federal or state court located in the State of New York. All parties
acknowledge that they participated in the negotiation and drafting of this
Agreement and that, accordingly, no party shall move or petition a court
construing this Agreement to construe it more stringently against one party than
against any other.



53

 

  

12.2 Successors and Assigns; Participants; New Lenders

 

The Loan Documents shall inure to the benefit of Lender, Transferees (as defined
below) and all future holders of the Obligations and/or any of the Collateral,
and each of their respective successors and assigns. Each Loan Document shall be
binding upon the Persons that are parties thereto and their respective
successors and assigns, and no such Person may assign, delegate or transfer any
Loan Document or any of its rights or obligations thereunder without the prior
written consent of Lender. No rights are intended to be created under any Loan
Document for the benefit of any third party donee, creditor or incidental
beneficiary of any Borrower or Guarantor. Nothing contained in any Loan Document
shall be construed as a delegation to Lender of any other Person’s duty of
performance. BORROWER ACKNOWLEDGES AND AGREES THAT LENDER AT ANY TIME AND FROM
TIME TO TIME MAY (I) DIVIDE AND RESTATE ITS INTEREST IN THE REVOLVING FACILITY,
AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR
ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, THE REVOLVING
FACILITY, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS (EACH SUCH
TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”). Notwithstanding the
foregoing, any transfer or assignment by Lender of its entire interest in the
Revolving Facility to a Person other than an Affiliate of Lender, shall be
subject to the prior written consent of the Borrower, which consent shall not be
unreasonably withheld or delayed. Each Transferee shall have all of the rights
and benefits with respect to the Obligations, Revolving Facility, Collateral
and/or Loan Documents held by it as fully as if the original holder thereof, and
either Lender or any Transferee may be designated as the sole agent to manage
the transactions and obligations contemplated, therein; provided that,
notwithstanding anything to the contrary in any Loan Document, Borrower shall
not be obligated to pay under this Agreement to any Transferee any sum in excess
of the sum which Borrower would have been obligated to pay to Lender had such
participation not been effected. Notwithstanding any other provision of a Loan
Document, Lender may disclose to any Transferee all information, reports,
financial statements, certificates and documents obtained under any provision of
any Loan Document.

 

12.3 Application of Payments

 

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other Person under any Debtor Relief Law, common law or
equitable cause or any other law, then the Obligations intended to be satisfied
by such payment shall be revived and shall continue as if such payment had not
been received by Lender. Any payments with respect to the Obligations received
shall be credited and applied in such manner and order, as Lender shall decide
in its Permitted Discretion.

 

12.4 Indemnity

 

Borrower shall indemnify Lender, its Affiliates and its and their respective
managers, members, officers, employee, Affiliates, agents, representatives,
successors, assigns, accountants and attorneys (collectively, the “Indemnified
Persons”) from and against any and all liability, obligations, losses, damages,
penalties, actions, judgments, suits, reasonable out-of-pocket costs, expenses
and disbursements of any kind of nature whatsoever (including, without
limitation, reasonable fees and disbursements of counsel, expert witness fees,
and reasonable in-house documentation and diligence fees and reasonable legal
expenses) which may be imposed on, incurred by or asserted against any
Indemnified Person with respect to or arising out of, or in any litigation,
proceeding or investigation instituted or conducted by any Person with respect
to any aspect of, or any transaction contemplated by or referred to in, or any
matter related to, any Loan Document or any agreement, document or transaction
contemplated thereby, whether or not such Indemnified Person is a party thereto,
except to the extent that any of the foregoing (i) arises out of the gross
negligence or willful misconduct of any Indemnified Person or (ii) arises out of
a dispute between or among any Indemnified Persons. If any Indemnified Person
uses in-house counsel for any purpose for which any Borrower is responsible to
pay or indemnify, each Borrower expressly agrees that its indemnification
obligations include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by Indemnified
Person in its Permitted Discretion for the work performed. Lender agrees to give
Borrower reasonable notice of any event of which Lender becomes aware for which
indemnification may be required under this Section 12.4, and Lender may elect
(but is not obligated) to direct the defense thereof, provided that the
selection of counsel shall be subject to Borrower’s consent which consent shall
not be unreasonably withheld or delayed. Any Indemnified Person may in its
reasonable discretion, take such actions, as it deems necessary and appropriate
to investigate, defend or settle any event or take other remedial or corrective
actions with respect thereto as may be necessary for the protection of such
Indemnified Person or the Collateral. Notwithstanding the foregoing, if any
insurer agrees to undertake the defense of an event (an “Insured Event”), Lender
agrees not to exercise its right to select counsel to defend the event if that
would cause any Borrower’s insurer to deny coverage; provided, however, that
Lender reserves the right to retain counsel to represent any Indemnified Person
with respect to an Insured Event at its sole cost and expense. To the extent
that Lender obtains recovery from a third party other than an Indemnified Person
of any of the amounts that any Borrower has paid to Lender pursuant to the
indemnity set forth in this Section 12.4, then Lender shall promptly pay to such
Borrower the amount of such recovery.

 

54

 

 

12.5 Notice

 

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this
Section 12.5. Any notice or request hereunder shall be given only by, and shall
be deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable. Any notice or
request under any Loan Document or otherwise pursuant to any applicable law
which is given to one Borrower will be deemed to be notice (or, if applicable, a
request) to each Borrower.

 

55

 

 

12.6 Severability; Captions; Counterparts; Facsimile Signatures

 

If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

 

12.7 Expenses

 

Borrower shall pay, whether or not the Closing occurs, all usual and customary
costs and expenses incurred by Lender and/or its Affiliates, including, without
limitation, documentation and diligence fees and expenses, all search, audit,
appraisal, recording reasonable professional and filing fees and expenses and
all other actual out-of-pocket charges and expenses (including, without
limitation, UCC and judgment and tax lien searches and UCC filings and fees for
post-Closing UCC and judgment and tax lien searches and audit expenses), and
reasonable attorneys’ fees and expenses, incurred (i) in any effort to enforce,
protect or collect payment of any Obligation or to enforce any Loan Document or
any related agreement, document or instruments (ii) in connection with entering
into, negotiating, preparing, reviewing and executing the Loan Documents and/or
any related agreements, documents or instruments, (iii) arising in any way out
of administration of the Obligations, (iv) in connection with instituting,
maintaining, preserving, enforcing and/or foreclosing on Lender’s Liens in any
of the Collateral or securities pledged under the Loan Documents, whether
through judicial proceedings or otherwise, (v) in defending or prosecuting any
actions, claims or proceedings arising out of or relating to Lender’s
transactions with Borrower, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, (vii) in connection with any
modification, restatement, supplement, amendment, waiver or extension of any
Loan Document and/or any related agreement, document or instrument and/or (viii)
in connection with all actions, visits, audits and inspections undertaken by
Lender or its Affiliates pursuant to the Loan Documents, subject to the
provisions of Section 6.7 hereof. In addition, Borrower shall pay Lender a wire
fee of $25.00 with respect to each domestic wire transfer of funds by Lender to
or for the benefit of Borrower. All of the foregoing shall be charged to
Borrower’s account and shall be part of the Obligations. If Lender or any of its
Affiliates uses in-house counsel for any purpose under any Loan Document for
which Borrower is responsible to pay or indemnify, Borrower expressly agrees
that its Obligations include reasonable charges for such work commensurate with
the fees that would otherwise be charged by outside legal counsel selected by
Lender or such Affiliate in its Permitted Discretion for the work performed.
Without limiting the foregoing, Borrower shall pay all taxes (other than taxes
based upon or measured by Lender’s income or revenues or any personal property
tax), if any, in connection with the transactions contemplated by this Agreement
and the Loan Documents and the filing and/or recording of any documents and/or
financing statements.

 

56

 

 

12.8 Entire Agreement

 

This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower and Lender with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereafter made shall have no force and effect unless in writing signed by
Borrower and Lender. No provision of this Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by an
agreement in writing signed by Lender and Borrower. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

 

12.9 Lender Approvals

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Lender with respect to any matter that is subject of any Loan
Document may be granted or withheld by Lender in its sole and absolute
discretion.

 

12.10 Confidentiality and Publicity

 

Borrower agrees, and agrees to cause each of its Affiliates, (i) not to transmit
or disclose provisions of any Loan Documents to any Person (other than to
Borrower’s advisors and officers on a need-to-know basis) without Lender’s prior
written consent, which may be withheld in its sole discretion, and (ii) to
inform all such Persons of the confidential nature of the Loan Documents and to
direct them not to disclose the same to any other Person and to require each of
them to be bound by these provisions. Lender reserves the right to review and
approve all materials that Borrower or any of its Affiliates prepares that
contain Lender’s name or describe or refer to any Loan Document, any of the
terms thereof or any of the transactions contemplated thereby. Borrower shall
not, and shall not permit any of its Affiliates to, use Lender’s name (or the
name of any of Lender’s Affiliates) in connection with any of its business
operations. Nothing contained in any Loan Documents is intended to permit or
authorize Borrower or any of its Affiliates to contract on behalf of Lender.
Further, Borrower hereby agrees that Lender or any Affiliate of Lender may (i)
disclose a general description of transactions arising under the Loan Documents
for advertising, marketing or other similar purposes to the extent such
information is publicly available and, if not publicly available, with
Borrower’s prior approval and (ii) use Borrower’s or any Guarantor’s name, logo
or other indicia germane to such party in connection with such advertising,
marketing or other similar purposes.

 

12.11 Release of Lender

 

Notwithstanding any other provision of any Loan Document, Borrower voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself, its managers, members, directors, officers,
employees, stockholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”), (i) hereby fully and completely releases and forever
discharges the Indemnified Persons and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Persons, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Persons, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties as of the date of the Closing
and (ii) by acceptance of each Advance hereunder fully and completely releases
and forever discharges the Released Parties, of and from any and all actions,
causes of action, damages, claims, obligations, liabilities, costs, expenses and
demands of any kind whatsoever, at law or in equity, matured or unmatured,
vested or contingent, that any of the Releasing Parties has against any of the
Released Parties as of the date of each such Advance. Borrower acknowledges that
the foregoing release is a material inducement to Lender’s decision to extend to
Borrower the financial accommodations hereunder and will be relied upon by
Lender in making the Advances.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

57

 

  

IN WITNESS WHEREOF, each of the parties has duly executed this Credit and
Security Agreement as of the date first written above.

 

 PRESCRIPTION CORPORATION OF AMERICA   By:  /s/ Gary
Sekulski                              Name: Title:  President Address for
Notice: 66 Ford Road, Suite 230, Denville, New Jersey 07834   Attention:  
Telephone:  973-983-6300 Fax:               973-983-6304  
Email:            gsekulski@hia-pca.com

  

PCA BENEFITS, INC.     By:  /s/ Gary Sekulski                              Name:
Title:  President Address for Notice: 66 Ford Road, Suite 230, Denville, New
Jersey 07834  

Attention:   Telephone:  973-983-6300 Fax:               973-983-6304  
Email:            gsekulski@hia-pca.com



 

SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P. By:  /s/ Brendan R.
Kalb                          Name: Brendan R. Kalb, General Counsel, CNH
Partners, LLC



Title: Authorized Signatory

 

Address for Notice:

AQR Capital Management, LLC

Attention: Brendan Kalb

                   2 Greenwich Plaza 

 

58

 

 

Attn: Brendan Kalb

2 Greenwich Plaza

3rd Floor

Greenwich, CT 06830

 

With copy to (delivery of copy will not constitute notice):

 

Law Office of Timothy J. Kincaid

1910 Mentor Avenue

Painesville, OH 44077

 

59

 

 

ANNEX I

 

FINANCIAL COVENANTS

 

1) Fixed Charge Coverage Ratio

 

As of the end of each calendar month commencing with October 2013 through
December 2013, the Fixed Charge Coverage Ratio shall be not less than it is as
of the end of September 2013. As of the end of each calendar month after
December 2013, the Fixed Charge Coverage Ratio shall be not less than 1.2 to
1.0.

 

2) Current Ratio

 

At no time shall Borrower’s ratio of current assets (determined in accordance
with generally accepted accounting principles) to current liabilities (also
determined in accordance with generally accepted accounting principles) be less
than 2.0 to 1.0.

 

3) Loan Turnover Rate

 

The amount calculated by dividing (A) 365 by (B) the result achieved by dividing
(i) the product of the aggregate of all collections received in the Lockbox
Accounts during each Test Period with respect to all of Borrower’s Healthcare
Receivables, multiplied by 4, by (ii) the outstanding principal balance of the
Revolving Facility as of the last Business Day of such Test Period, shall not be
greater than 25. 

 

For purposes of the covenants set forth in this Annex I and Section 2.3, (1) the
two Borrowers shall consolidate their financial information and the financial
ratios shall be applied with respect to such consolidated financial information,
and (2) the terms listed below shall have the following meanings:

 

“Capital Expenditures” shall mean, for any period, all direct or indirect (by
way of acquisition of securities of a Person or the expenditure of cash or the
transfer of property or the Incurrence of Indebtedness) expenditures in respect
of the purchase or other acquisition of fixed or capital assets determined in
conformity with GAAP.

 

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, a lease that would at such time be required to be
capitalized on a balance sheet prepared in accordance with GAAP.

 

“EBITDA” shall mean, for any Test Period, the sum, without duplication, of the
following, on a consolidated basis: Net Income, plus, (a) Interest Expense, (b)
taxes on income, whether paid, payable or accrued, (c) depreciation expense, (d)
amortization expense (including capital raising costs initially booked as an
asset and amortized against income for the Test Period pursuant to generally
accepted accounting principles), (e) all other non-cash, non-recurring charges
and expenses, excluding accruals for cash expenses made in the ordinary course
of business, (f) loss from any sale of assets, other than sales in the ordinary
course of business, all of the foregoing determined in accordance with GAAP, and
(g) one-time, non-recurring, non-operational expenses relating to issuance of
equity capital or additional debt which debt has been approved by Lender in its
Permitted Discretion, minus (a) gains from any sale of assets, other than sales
in the ordinary course of business and (b) other extraordinary or non-recurring
gains.

 

A-A-1

 

 

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) EBITDA for the Test
Period, to (b) Fixed Charges for the Test Period.

 

“Fixed Charges” shall mean the sum of the following: (a) all Interest Expense,
all principal payments made on Indebtedness, all payments with respect to
Capitalized Lease Obligations (to the extent not otherwise included), and all
sinking fund payments made by Borrower, plus (b) all Capital Expenditures by
Borrower.

 

“Interest Expense” shall mean, for any Test Period, total interest expense
(including interest expense attributable to Capital Leases in accordance with
GAAP) fees with respect to all outstanding Indebtedness including capitalized
interest but excluding commissions, discounts and other fees owed with respect
to letters of credit and bankers’ acceptance financing and net costs under
Interest Rate Agreements.

 

“Net Income” shall mean, the net income (or loss) determined in conformity with
GAAP, provided that there shall be excluded (i) the income (or loss) of any
Person in which any other Person (other than any Borrower) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to a Borrower by such Person, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Borrower or is merged into or
consolidated with a Borrower or that Person’s assets are acquired by a Borrower,
(iii) the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter of any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) compensation expense
resulting from the issuance of capital stock, stock options or stock
appreciation rights issued to former or current employees, including officers,
of a Borrower, or the exercise of such options or rights, in each case to the
extent the obligation (if any) associated therewith is not expected to be
settled by the payment of cash by a Borrower or any Affiliate thereof, and (v)
compensation expense resulting from the repurchase of capital stock, options and
rights described in clause (iv) of this definition of Net Income.

 

“Test Period” shall mean the three most recent calendar months then ended (taken
as one accounting period); provided, however, for purposes of calculating the
Loan Turnover Rate, (a) the Test Period for the month ending April 30, 3013
shall be the calendar month of April 2013, (b) the Test Period for the month
ending May 31, 3013 shall be the calendar months of April and May 2013 and (c)
the Test Period for all months after May 2013 shall be the three most recent
calendar months then ended (taken as one accounting period).



A-A-2

 

 

EXHIBIT A

 

BORROWING CERTIFICATE

Dated as of [  1, 2013]

 

PRESCRIPTION CORPORATION OF AMERICA and PCA BENEFITS, INC. (together, the
“Borrower”), by the undersigned duly authorized officer, hereby certify to
Lender in accordance with the Credit and Security Agreement dated as of April
11, 2013, between Borrower and SCM Specialty Finance Opportunities Fund, L.P.
(“Lender”) (as amended, supplemented or modified from time to time, the “Credit
Agreement;” all capitalized terms not defined herein have the meanings given
them in the Credit Agreement) and other Loan Documents that:

 

A.Borrowing Base and Compliance

 

Attached as Schedule 1 is a Borrowing Base Certificate complying in all respects
with the Credit Agreement and confirming that, after giving effect to the
requested Advance, the principal amount outstanding under the Revolving Facility
will not exceed the lesser of (i) Availability or (ii) the Facility Cap. The
amounts, calculations and representations set forth below and on Schedule 1 are
true and correct in all material respects and were determined in accordance with
the Credit Agreement and GAAP. All of the Accounts referred to (other than those
entered as ineligible on Schedule 1) are Eligible Receivables. Attached are
reports with detailed aging and categorizing of Borrower’s accounts receivable
and payables and supporting documentation with respect to the amounts,
calculation and representations set forth on Schedule 1, all as reasonably
requested by Lender pursuant to the Credit Agreement.

 

B.Borrowing Notice (to be completed and effective only if Borrower is requesting
an Advance)

 

The undersigned hereby irrevocably requests from Lender an Advance under the
Revolving Facility pursuant to the Loan Agreement in the aggregate principal
amount of $_____________ (“Requested Advance”) to be made on
_____________________ (the “Borrowing Date”), which day is a Business Day.

 

C.General Certifications

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 4.2 have been satisfied as of the date hereof and will be satisfied as
of the Borrowing Date (if applicable), (b)  Borrower has paid all payroll taxes
through the payroll period ended ______________; (c) Borrower is in substantial
compliance with all material regulatory requirements of all applicable
Governmental Authorities; and (d) no recoupments of any third-party payor are
being sought, requested or claimed, or, to Borrower’s knowledge, threatened
against Borrower or Borrower’s affiliates.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the date first written above.

 

E-A-1

 

 

 

  PRESCRIPTION CORPORATION OF AMERICA
and PCA BENEFITS, INC.       Approved by:           Name:     Title:  

 

E-A-2

 

   

EXHIBIT B

 

COMPLIANCE CERTIFICATE

Dated as of [  1, 2013]

 

This Compliance Certificate is delivered by PRESCRIPTION CORPORATION OF AMERICA
and PCA BENEFITS, INC. (together, the “Borrower”), in accordance with the Credit
and Security Agreement dated as of April 11, 2013, between Borrower and SCM
SPECIALTY FINANCE OPPORTUNITIES FUND, L.P. (“Lender”) (as amended, supplemented
or modified from time to time, the “Credit Agreement”). All capitalized terms
not defined herein have the meanings given them in the Credit Agreement) and
other Loan Documents.

 

The undersigned hereby certifies that:

 

(a) the financial statements delivered with this certificate in accordance with
Section 6.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrower as of the dates and
the accounting periods covered by such financial statements;

 

(b) I have reviewed the terms of the Credit Agreement and have made, or caused
to be made under my supervision, a review in reasonable detail of the
transactions and financial condition of Borrower during the accounting period
covered by such financial statements;

 

(c) such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;

 

(e) Except as noted on Schedule 2 attached hereto, the undersigned has no
knowledge of any federal or state tax liens having been filed against the
Borrower or any Collateral;

 

(f) Except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of any failure of the Borrower to make required payments of
withholding or other tax obligations of the Borrower during the accounting
period to which the attached statements pertain or any subsequent period.

 

(h) Except as described in the Credit Agreement or in Schedule 4 attached
hereto, the undersigned has no knowledge of any current, pending or threatened:

 

(i) litigation against the Borrower;

 

(ii) inquiries, investigations or proceedings concerning the business affairs,
practices, licensing or reimbursement entitlements of Borrower;

 

(iii) default by Borrower under any material contract to which either of them is
a party, including, without limitation, any leases.

 

(i) Borrower is in compliance with the financial covenants contained in Annex I
of the Credit Agreement, as demonstrated by the calculation of such covenants
below, except as set forth below; in determining such compliance, the following
calculations have been made: [See attached worksheets]. Such calculations and
the certifications contained therein are true, correct and complete.

 





E-B-1



